 

Exhibit 10.23

 

SECURITY AGREEMENT

 

LAURUS MASTER FUND, LTD.

 

STONEPATH GROUP, INC.

 

and

 

EACH COMPANY SET FORTH ON EXHIBIT A HERETO

 

Dated: August 31, 2005

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

1.

General Definitions and Terms; Rules of Construction

 

 

 

 

2.

Loan Facility

 

 

 

 

3.

Repayment of the Loans

 

 

 

 

4.

Procedure for Loans

 

 

 

 

5.

Interest and Payments

 

 

 

 

6.

Security Interest

 

 

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral

 

 

 

 

8.

Payment of Accounts

 

 

 

 

9.

Collection and Maintenance of Collateral

 

 

 

 

10.

Inspections and Appraisals

 

 

 

 

11.

Financial Reporting

 

 

 

 

12.

Additional Representations and Warranties

 

 

 

 

13.

Covenants

 

 

 

 

14.

Further Assurances

 

 

 

 

15.

Representations, Warranties and Covenants of Laurus

 

 

 

 

16. [a05-15831_1ex10d23.htm#PowerOfAttorney_122753]

Power of Attorney [a05-15831_1ex10d23.htm#PowerOfAttorney_122753]

 

 

 

 

17. [a05-15831_1ex10d23.htm#TermOfAgreement_122758]

Term of Agreement [a05-15831_1ex10d23.htm#TermOfAgreement_122758]

 

 

 

 

18. [a05-15831_1ex10d23.htm#TerminationOfLien_122805]

Termination of Lien [a05-15831_1ex10d23.htm#TerminationOfLien_122805]

 

 

 

 

19. [a05-15831_1ex10d23.htm#EventsOfDefault__122811]

Events of Default [a05-15831_1ex10d23.htm#EventsOfDefault__122811]

 

 

 

 

20. [a05-15831_1ex10d23.htm#Remedies__122819]

Remedies [a05-15831_1ex10d23.htm#Remedies__122819]

 

 

 

 

21. [a05-15831_1ex10d23.htm#Waivers_122836]

Waivers [a05-15831_1ex10d23.htm#Waivers_122836]

 

 

 

 

22. [a05-15831_1ex10d23.htm#Expenses__122838]

Expenses [a05-15831_1ex10d23.htm#Expenses__122838]

 

 

 

 

23. [a05-15831_1ex10d23.htm#AssignmentByLaurus__122844]

Assignment By Laurus [a05-15831_1ex10d23.htm#AssignmentByLaurus__122844]

 

 

i

--------------------------------------------------------------------------------


 

24. [a05-15831_1ex10d23.htm#NoWaiverCumulativeRemedies_122850]

No Waiver; Cumulative Remedies
[a05-15831_1ex10d23.htm#NoWaiverCumulativeRemedies_122850]

 

 

 

 

25. [a05-15831_1ex10d23.htm#ApplicationOfPayments_122855]

Application of Payments [a05-15831_1ex10d23.htm#ApplicationOfPayments_122855]

 

 

 

 

26. [a05-15831_1ex10d23.htm#Indemnity_122858]

Indemnity [a05-15831_1ex10d23.htm#Indemnity_122858]

 

 

 

 

27. [a05-15831_1ex10d23.htm#Revival__122903]

Revival [a05-15831_1ex10d23.htm#Revival__122903]

 

 

 

 

28. [a05-15831_1ex10d23.htm#BorrowingAgencyProvisions__122905]

Borrowing Agency Provisions
[a05-15831_1ex10d23.htm#BorrowingAgencyProvisions__122905]

 

 

 

 

29. [a05-15831_1ex10d23.htm#Notices_122929]

Notices [a05-15831_1ex10d23.htm#Notices_122929]

 

 

 

 

30. [a05-15831_1ex10d23.htm#GoverningLawJurisdictionAndWaiver_122937]

Governing Law, Jurisdiction and Waiver of Jury Trial
[a05-15831_1ex10d23.htm#GoverningLawJurisdictionAndWaiver_122937]

 

 

 

 

31. [a05-15831_1ex10d23.htm#LimitationOfLiability_122941]

Limitation of Liability [a05-15831_1ex10d23.htm#LimitationOfLiability_122941]

 

 

 

 

32. [a05-15831_1ex10d23.htm#EntireUnderstandingMaximumInteres_122946]

Entire Understanding; Maximum Interest
[a05-15831_1ex10d23.htm#EntireUnderstandingMaximumInteres_122946]

 

 

 

 

33. [a05-15831_1ex10d23.htm#Severability__122950]

Severability [a05-15831_1ex10d23.htm#Severability__122950]

 

 

 

 

34. [a05-15831_1ex10d23.htm#Survival_122952]

Survival [a05-15831_1ex10d23.htm#Survival_122952]

 

 

 

 

35. [a05-15831_1ex10d23.htm#Captions_122954]

Captions [a05-15831_1ex10d23.htm#Captions_122954]

 

 

 

 

36. [a05-15831_1ex10d23.htm#CounterpartsTelecopierSignatures__122958]

Counterparts; Telecopier Signatures
[a05-15831_1ex10d23.htm#CounterpartsTelecopierSignatures__122958]

 

 

 

 

37. [a05-15831_1ex10d23.htm#Construction_123000]

Construction [a05-15831_1ex10d23.htm#Construction_123000]

 

 

 

 

38. [a05-15831_1ex10d23.htm#Publicity_123002]

Publicity [a05-15831_1ex10d23.htm#Publicity_123002]

 

 

 

 

39. [a05-15831_1ex10d23.htm#Joinder_123006]

Joinder [a05-15831_1ex10d23.htm#Joinder_123006]

 

 

 

 

40. [a05-15831_1ex10d23.htm#Legends_123009]

Legends [a05-15831_1ex10d23.htm#Legends_123009]

 

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This Security Agreement is made as of August 31, 2005 by and among LAURUS MASTER
FUND, LTD., a Cayman Islands corporation (“Laurus”), STONEPATH GROUP, INC., a
Delaware corporation (the “Parent”), and each party listed on Exhibit A attached
hereto (each an “Eligible Subsidiary” and collectively, the “Eligible
Subsidiaries”) the Parent and each Eligible Subsidiary, each a “Company” and
collectively, the “Companies”).

 

BACKGROUND

 

The Companies have requested that Laurus make advances available to the
Companies; and

 

Laurus has agreed to make such advances on the terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 


1.                                       GENERAL DEFINITIONS AND TERMS; RULES OF
CONSTRUCTION.


 


(A)                                  GENERAL DEFINITIONS.  CAPITALIZED TERMS
USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.


 


(B)                                 ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED
IN THIS AGREEMENT WHICH ARE NOT SPECIFICALLY DEFINED SHALL HAVE THE MEANINGS
CUSTOMARILY GIVEN THEM IN ACCORDANCE WITH GAAP AND ALL FINANCIAL COMPUTATIONS
SHALL BE COMPUTED, UNLESS SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.


 


(C)                                  OTHER TERMS.  ALL OTHER TERMS USED IN THIS
AGREEMENT AND DEFINED IN THE UCC, SHALL HAVE THE MEANING GIVEN THEREIN UNLESS
OTHERWISE DEFINED HEREIN.


 


(D)                                 RULES OF CONSTRUCTION.  ALL SCHEDULES,
ADDENDA, ANNEXES AND EXHIBITS HERETO OR EXPRESSLY IDENTIFIED TO THIS AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE AND TAKEN TOGETHER WITH THIS AGREEMENT
CONSTITUTE BUT A SINGLE AGREEMENT.  THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”
OR OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE, INCLUDING
THE EXHIBITS, ADDENDA, ANNEXES AND SCHEDULES THERETO, AS THE SAME MAY BE FROM
TIME TO TIME AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED, AND NOT TO ANY
PARTICULAR SECTION, SUBSECTION OR CLAUSE CONTAINED IN THIS AGREEMENT.  WHEREVER
FROM THE CONTEXT IT APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR
OR PLURAL SHALL INCLUDE THE SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE
MASCULINE, FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE
AND THE NEUTER.  THE TERM “OR” IS NOT EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY
FORM THEREOF) SHALL NOT BE LIMITING OR EXCLUSIVE.  ALL REFERENCES TO STATUTES
AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.  ALL REFERENCES IN THIS AGREEMENT OR IN THE SCHEDULES,
ADDENDA, ANNEXES AND EXHIBITS TO THIS AGREEMENT TO SECTIONS,

 

--------------------------------------------------------------------------------


 


SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS SHALL REFER TO THE
CORRESPONDING SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND
ATTACHMENTS OF OR TO THIS AGREEMENT.  ALL REFERENCES TO ANY INSTRUMENTS OR
AGREEMENTS, INCLUDING REFERENCES TO ANY OF THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS SHALL INCLUDE ANY AND ALL MODIFICATIONS OR AMENDMENTS THERETO AND ANY
AND ALL EXTENSIONS OR RENEWALS THEREOF.


 


2.                                       LOAN FACILITY.


 


(A)                                  LOANS.


 


(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE ANCILLARY AGREEMENTS, LAURUS SHALL, SO LONG AS NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, MAKE LOANS (THE “LOANS”)
TO COMPANIES FROM TIME TO TIME DURING THE TERM WHICH, IN THE AGGREGATE AT ANY
TIME OUTSTANDING, WILL NOT EXCEED THE LESSER OF (X) (I) THE CAPITAL AVAILABILITY
AMOUNT MINUS (II) SUCH RESERVES AS LAURUS MAY REASONABLY IN ITS GOOD FAITH
JUDGMENT DEEM PROPER AND NECESSARY FROM TIME TO TIME (THE “RESERVES”)
(INCLUDING, WITHOUT LIMITATION, RESERVES WITH RESPECT TO (I) SUMS THAT THE
COMPANIES ARE REQUIRED TO PAY (SUCH AS TAXES, ASSESSMENTS, INSURANCE PREMIUMS,
OR, IN THE CASE OF LEASED ASSETS, RENTS OR OTHER AMOUNTS PAYABLE UNDER SUCH
LEASES) AND HAVE FAILED TO PAY UNDER ANY SECTION OF THIS AGREEMENT OR ANY OTHER
ANCILLARY AGREEMENT, (II) AMOUNTS OWING BY THE COMPANIES OR THEIR SUBSIDIARIES
TO ANY PERSON TO THE EXTENT SECURED BY A LIEN ON, OR TRUST OVER, ANY OF THE
COLLATERAL, (SUCH AS LIENS OR TRUSTS IN FAVOR OF LANDLORDS, WAREHOUSEMEN,
CARRIERS, MECHANICS, MATERIALMEN, LABORERS, OR SUPPLIERS, OR LIENS OR TRUSTS FOR
AD VALOREM, EXCISE, SALES, OR OTHER TAXES) OR (III) ANY DETERIORATION IN THE
FINANCIAL CONDITION OR CREDIT QUALITY OF ANY ACCOUNT DEBTOR), AND (Y) AN AMOUNT
EQUAL TO (I) THE ACCOUNTS AVAILABILITY MINUS (II) THE RESERVES.  THE AMOUNT
DERIVED AT ANY TIME FROM SECTION 2(A)(I)(Y)(I) MINUS 2(A)(I)(Y)(II) SHALL BE
REFERRED TO AS THE “FORMULA AMOUNT.”  THE COMPANIES SHALL, JOINTLY AND
SEVERALLY, EXECUTE AND DELIVER TO LAURUS ON THE CLOSING DATE THE REVOLVING NOTE
AND A MINIMUM BORROWING NOTE EVIDENCING THE LOANS FUNDED ON THE CLOSING DATE. 
FROM TIME TO TIME THEREAFTER, THE COMPANIES SHALL JOINTLY AND SEVERALLY EXECUTE
AND DELIVER TO LAURUS IMMEDIATELY PRIOR TO THE FINAL FUNDING OF EACH ADDITIONAL
$10,000,000 TRANCHE OF LOANS ALLOCATED TO ANY MINIMUM BORROWING NOTE ISSUED
AFTER THE DATE HEREOF (CALCULATED ON A CUMULATIVE BASIS FOR EACH SUCH TRANCHE) A
NEW MINIMUM BORROWING NOTE EVIDENCING SUCH TRANCHE, SUBSTANTIALLY IN THE FORM OF
THE MINIMUM BORROWING NOTE DELIVERED BY THE COMPANIES TO LAURUS ON THE CLOSING
DATE, EXCEPT THAT THE FIXED CONVERSION PRICE APPLICABLE TO SUCH NEW MINIMUM
BORROWING NOTE SHALL BE DETERMINED BASED UPON AN AMOUNT EQUAL TO 115% OF THE
AVERAGE CLOSING PRICE OF THE COMMON STOCK FOR THE TEN (10) TRADING DAYS
IMMEDIATELY PRIOR TO THE DATE OF THE NEW MINIMUM BORROWING NOTE (THE “NEW
MINIMUM BORROWING NOTE DATE”) BUT IN NO EVENT GREATER THAN 120% OF THE CLOSING
PRICE OF THE COMMON STOCK ON THE NEW MINIMUM BORROWING NOTE DATE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, WHENEVER DURING THE TERM THE
OUTSTANDING BALANCE ON THE MINIMUM BORROWING NOTE SHALL BE LESS THAN THE MINIMUM
BORROWING AMOUNT (SUCH AMOUNT BEING REFERRED TO HEREIN AS THE “TRANSFERABLE
AMOUNT”) TO THE EXTENT THAT THE OUTSTANDING BALANCE ON THE REVOLVING NOTE SHOULD
EQUAL OR EXCEED $1,000,000, THAT PORTION OF THE BALANCE OF THE REVOLVING NOTE
THAT EXCEEDS $1,000,000, BUT DOES NOT EXCEED THE TRANSFERABLE AMOUNT, SHALL BE
SEGREGATED FROM THE OUTSTANDING BALANCE UNDER THE REVOLVING NOTE AND ALLOCATED
TO AND AGGREGATED WITH THE THEN EXISTING BALANCE OF THE NEXT UNISSUED SERIALIZED
MINIMUM BORROWING NOTE (THE “NEXT UNISSUED SERIALIZED NOTE”); PROVIDED THAT SUCH
SEGREGATED AMOUNT SHALL REMAIN SUBJECT TO THE TERMS AND CONDITIONS OF SUCH
REVOLVING NOTE UNTIL

 

2

--------------------------------------------------------------------------------


 


A NEW SERIALIZED MINIMUM BORROWING NOTE IS ISSUED AS SET FORTH BELOW.  THE NEXT
UNISSUED SERIALIZED NOTE SHALL REMAIN UNISSUED AND IN BOOK ENTRY FORM UNTIL THE
BALANCE THEREUNDER SHALL EQUAL THE MINIMUM BORROWING AMOUNT, AT WHICH TIME A NEW
SERIALIZED MINIMUM BORROWING NOTE IN THE FACE AMOUNT EQUAL TO THE MINIMUM
BORROWING AMOUNT WILL BE ISSUED, THE COMMON STOCK INTO WHICH THE NEW MINIMUM
BORROWING NOTE IS CONVERTIBLE WILL BE REGISTERED AS SET FORTH IN THE
REGISTRATION RIGHTS AGREEMENT, THE OUTSTANDING BALANCE UNDER THE REVOLVING NOTE
SHALL AT SUCH TIME BE CORRESPONDINGLY REDUCED IN THE AMOUNT EQUAL TO THE MINIMUM
BORROWING AMOUNT AS A RESULT OF THE ISSUANCE OF SUCH NEW SERIALIZED MINIMUM
BORROWING NOTE AND THE PRIOR MINIMUM BORROWING NOTE SHALL BE SURRENDERED BY
LAURUS TO THE COMPANY AGENT FOR CANCELLATION.


 


(II)                                  NOTWITHSTANDING THE LIMITATIONS SET FORTH
ABOVE, IF REQUESTED BY ANY COMPANY, LAURUS RETAINS THE RIGHT (BUT NOT THE
OBLIGATION) TO LEND TO SUCH COMPANY FROM TIME TO TIME SUCH AMOUNTS IN EXCESS OF
SUCH LIMITATIONS AS LAURUS MAY DETERMINE IN ITS SOLE DISCRETION.


 


(III)                               THE COMPANIES ACKNOWLEDGE THAT, IN THE
EXERCISE OF ITS REASONABLE CREDIT JUDGMENT, LAURUS MAY INCREASE THE ADVANCE
PERCENTAGES USED IN DETERMINING ACCOUNTS AVAILABILITY AND MAY DECREASE THE
ADVANCE PERCENTAGES USED IN DETERMINING ACCOUNTS AVAILABILITY FOR REASONS
RELATING TO EITHER A MATERIAL INCREASE IN DILUTION OR OTHER MATERIAL
DETERIORATION OF THE ACCOUNTS, IN EACH CASE, AS DETERMINED BY LAURUS IN ITS
REASONABLE DISCRETION.  EACH OF THE COMPANIES HEREBY CONSENT TO ANY SUCH
INCREASES OR DECREASES WHICH MAY LIMIT OR RESTRICT ADVANCES REQUESTED BY THE
COMPANIES.


 


(IV)                              IF ANY INTEREST, FEES, COSTS OR CHARGES
PAYABLE TO LAURUS HEREUNDER ARE NOT PAID WHEN DUE, EACH OF THE COMPANIES SHALL
THEREBY BE DEEMED TO HAVE REQUESTED, AND LAURUS IS HEREBY AUTHORIZED AT ITS
DISCRETION TO MAKE AND CHARGE TO THE COMPANIES’ ACCOUNT, A LOAN AS OF SUCH DATE
IN AN AMOUNT EQUAL TO SUCH UNPAID INTEREST, FEES, COSTS OR CHARGES.


 


(V)                                 IF ANY COMPANY AT ANY TIME FAILS TO PERFORM
OR OBSERVE ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, LAURUS MAY, BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF
AND IN THE NAME, PLACE AND STEAD OF SUCH COMPANY (OR, AT LAURUS’ OPTION, IN
LAURUS’ NAME) AND MAY, BUT NEED NOT, TAKE ANY AND ALL OTHER ACTIONS WHICH LAURUS
MAY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE (INCLUDING THE PAYMENT OF
TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF OBLIGATIONS OWED TO ACCOUNT
DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT AND MAINTENANCE OF
INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS AND FINANCING
STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS, IN EACH CASE TO THE EXTENT
REQUIRED TO SATISFY SUCH FAILURE OF PERFORMANCE OR OBSERVANCE BY ANY COMPANY). 
THE AMOUNT OF ALL MONIES EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND LEGAL EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS
A RESULT OF THE PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF
SUCH ACTION BY LAURUS SHALL BE CHARGED TO THE COMPANIES’ ACCOUNT AS A LOAN AND
ADDED TO THE OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF
SUCH COVENANTS BY EACH COMPANY, EACH COMPANY HEREBY IRREVOCABLY APPOINTS LAURUS,
OR LAURUS’ DELEGATE, ACTING ALONE, AS SUCH COMPANY’S ATTORNEY IN FACT (WHICH
APPOINTMENT IS COUPLED WITH AN INTEREST) WITH THE RIGHT (BUT NOT THE DUTY) FROM
TIME TO TIME TO CREATE, PREPARE, COMPLETE, EXECUTE, DELIVER, ENDORSE OR FILE IN
THE NAME AND ON BEHALF OF SUCH COMPANY ANY AND ALL INSTRUMENTS, DOCUMENTS,
ASSIGNMENTS, SECURITY AGREEMENTS, FINANCING

 

3

--------------------------------------------------------------------------------


 


STATEMENTS, APPLICATIONS FOR INSURANCE AND OTHER AGREEMENTS AND WRITINGS
REQUIRED TO BE OBTAINED, EXECUTED, DELIVERED OR ENDORSED BY SUCH COMPANY.


 


(VI)                              LAURUS WILL ACCOUNT TO COMPANY AGENT MONTHLY
WITH A STATEMENT OF ALL LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE
PURSUANT TO THIS AGREEMENT, AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED
FINAL, BINDING AND CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY COMPANY AGENT IN
WRITING TO THE CONTRARY WITHIN THIRTY (30) DAYS OF THE DATE EACH ACCOUNT WAS
RENDERED SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION IS MADE.


 


(VII)                           DURING THE TERM, THE COMPANIES MAY BORROW AND
PREPAY LOANS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
NOTES.


 


(VIII)                        IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT
DEBTOR WITHIN NINETY (90) DAYS AFTER THE DATE THAT SUCH ELIGIBLE ACCOUNT WAS
INVOICED OR IF ANY ACCOUNT DEBTOR ASSERTS A DEDUCTION, DISPUTE, CONTINGENCY,
SET-OFF, OR COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE ACCOUNT, (A “DELINQUENT
ACCOUNT”), THE COMPANIES SHALL JOINTLY AND SEVERALLY (I) REIMBURSE LAURUS FOR
THE AMOUNT OF THE LOANS MADE WITH RESPECT TO SUCH DELINQUENT ACCOUNT PLUS AN
ADJUSTMENT FEE IN AN AMOUNT EQUAL TO FIFTEEN BASIS POINTS (0.15%) OF THE GROSS
FACE AMOUNT OF SUCH ELIGIBLE ACCOUNT OR (II) IMMEDIATELY REPLACE SUCH DELINQUENT
ACCOUNT WITH AN OTHERWISE ELIGIBLE ACCOUNT.


 


(B)                                 RECEIVABLES PURCHASE.  FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS MAY, AT ITS
OPTION, ELECT TO CONVERT THE CREDIT FACILITY CONTEMPLATED HEREBY TO AN ACCOUNTS
RECEIVABLE PURCHASE FACILITY.  UPON SUCH ELECTION BY LAURUS (SUBSEQUENT NOTICE
OF WHICH LAURUS SHALL PROVIDE TO COMPANY AGENT), THE COMPANIES SHALL BE DEEMED
TO HEREBY HAVE SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND DELIVERED TO LAURUS,
AND LAURUS SHALL BE DEEMED TO HAVE PURCHASED AND RECEIVED FROM THE COMPANIES,
ALL RIGHT, TITLE AND INTEREST OF THE COMPANIES IN AND TO ALL ACCOUNTS WHICH
SHALL AT ANY TIME CONSTITUTE ELIGIBLE ACCOUNTS (THE “RECEIVABLES PURCHASE”). 
ALL OUTSTANDING LOANS HEREUNDER SHALL BE DEEMED OBLIGATIONS UNDER SUCH ACCOUNTS
RECEIVABLE PURCHASE FACILITY.  THE CONVERSION TO AN ACCOUNTS RECEIVABLE PURCHASE
FACILITY IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE DEEMED AN EXERCISE BY
LAURUS OF ITS SECURED CREDITOR RIGHTS UNDER ARTICLE 9 OF THE UCC.  IMMEDIATELY
FOLLOWING LAURUS’ REQUEST, THE COMPANIES SHALL EXECUTE ALL SUCH FURTHER
DOCUMENTATION AS MAY BE REQUIRED BY LAURUS, IN THE EXERCISE OF ITS REASONABLE
DISCRETION, TO MORE FULLY SET FORTH THE ACCOUNTS RECEIVABLE PURCHASE FACILITY
HEREIN CONTEMPLATED, INCLUDING, WITHOUT LIMITATION, A CUSTOMARY ACCOUNTS
RECEIVABLE PURCHASE AGREEMENT AND ACCOUNT DEBTOR NOTIFICATION LETTERS, BUT ANY
COMPANY’S FAILURE TO ENTER INTO ANY SUCH DOCUMENTATION SHALL NOT IMPAIR OR
AFFECT THE RECEIVABLES PURCHASE IN ANY MANNER WHATSOEVER.


 


(C)                                  MINIMUM BORROWING AMOUNT.  AFTER A
REGISTRATION STATEMENT REGISTERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE SEC, CONVERSIONS OF THE MINIMUM BORROWING AMOUNT INTO THE
COMMON STOCK MAY BE INITIATED AS SET FORTH IN THE RESPECTIVE MINIMUM BORROWING
NOTE.  FROM AND AFTER THE DATE UPON WHICH ANY OUTSTANDING PRINCIPAL OF THE
MINIMUM BORROWING AMOUNT (AS EVIDENCED BY THE FIRST MINIMUM BORROWING NOTE) IS
CONVERTED INTO COMMON STOCK (THE “FIRST CONVERSION DATE”), (I) CORRESPONDING
AMOUNTS OF ALL OUTSTANDING LOANS (NOT ATTRIBUTABLE TO THE THEN OUTSTANDING
MINIMUM BORROWING AMOUNT) EXISTING ON OR MADE AFTER THE FIRST CONVERSION DATE
WILL BE AGGREGATED IN ACCORDANCE WITH SECTION 2(A)(I) AND

 

4

--------------------------------------------------------------------------------


 


(II) THE COMPANIES WILL ISSUE A NEW (SERIALIZED) MINIMUM BORROWING NOTE TO
LAURUS IN ACCORDANCE WITH SECTION 2(A)(I), AND (III) THE PARENT SHALL PREPARE
AND FILE A SUBSEQUENT REGISTRATION STATEMENT WITH THE SEC TO REGISTER THE COMMON
STOCK UNDERLYING SUCH SUBSEQUENT MINIMUM BORROWING NOTE AS SET FORTH IN THE
REGISTRATION RIGHTS AGREEMENT.


 


3.                                       REPAYMENT OF THE LOANS.  THE COMPANIES
(A) MAY PREPAY THE OBLIGATIONS FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THE NOTES (AND SECTION 17 HEREOF IF SUCH PREPAYMENT IS DUE TO
A TERMINATION OF THIS AGREEMENT); (B) SHALL REPAY ON THE EXPIRATION OF THE TERM
(I) THE THEN AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS TOGETHER WITH
ACCRUED AND UNPAID INTEREST, FEES AND CHARGES AND; (II) ALL OTHER AMOUNTS OWED
LAURUS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS; AND (C) SUBJECT TO
SECTION 2(A)(II), SHALL REPAY ON ANY DAY ON WHICH THE THEN AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS ARE IN EXCESS OF THE FORMULA AMOUNT AT SUCH TIME,
LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS. ANY PAYMENTS OF PRINCIPAL, INTEREST,
FEES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT
SHALL BE MADE PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN
IMMEDIATELY AVAILABLE FUNDS.


 


4.                                       PROCEDURE FOR LOANS.  COMPANY AGENT MAY
BY WRITTEN NOTICE REQUEST A BORROWING OF LOANS PRIOR TO 11:30 A.M. (NEW YORK
TIME) ON THE BUSINESS DAY OF ITS REQUEST TO INCUR, ON THE DAY OF A NOTIFICATION,
A LOAN.  COMPANY AGENT SHALL DELIVER ON EACH BUSINESS DAY TO LAURUS A BORROWING
BASE CERTIFICATE IN THE FORM OF EXHIBIT B ATTACHED HERETO, WHICH SHALL BE
CERTIFIED AS TRUE AND CORRECT BY THE TREASURER OR PRESIDENT OF COMPANY AGENT
TOGETHER WITH ALL SUPPORTING DOCUMENTATION RELATING THERETO AND SHALL REFLECT
ALL ALLOWANCES, CREDITS AND MONIES, AS APPLICABLE, GRANTED BY EACH COMPANY TO
ACCOUNT DEBTORS.  ALL LOANS SHALL BE DISBURSED FROM WHICHEVER OFFICE OR OTHER
PLACE LAURUS MAY DESIGNATE FROM TIME TO TIME AND SHALL BE CHARGED TO THE
COMPANIES’ ACCOUNT ON LAURUS’ BOOKS.  THE PROCEEDS OF EACH LOAN MADE BY LAURUS
SHALL BE MADE AVAILABLE TO COMPANY AGENT (A) ON THE BUSINESS DAY SO REQUESTED IF
SUCH REQUEST IS RECEIVED PRIOR TO 11:30 A.M. AND (B) ON THE BUSINESS DAY
FOLLOWING THE BUSINESS DAY SO REQUESTED IF SUCH REQUEST IS RECEIVED ON OR AFTER
11:30 A.M., IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4 BY WAY
OF CREDIT OF IMMEDIATELY AVAILABLE FUNDS TO THE APPLICABLE COMPANY’S OPERATING
ACCOUNT MAINTAINED WITH SUCH BANK AS COMPANY AGENT DESIGNATED TO LAURUS.  ANY
AND ALL OBLIGATIONS DUE AND OWING HEREUNDER MAY BE CHARGED TO THE COMPANIES’
ACCOUNT AND SHALL CONSTITUTE LOANS.


 


5.                                       INTEREST AND PAYMENTS.


 


(A)                                  INTEREST.


 


(I)                                     EXCEPT AS MODIFIED BY
SECTION 5(A)(III) BELOW, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY INTEREST
AT THE CONTRACT RATE ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN UNTIL SUCH
TIME AS SUCH LOAN IS COLLECTED IN FULL IN GOOD FUNDS IN DOLLARS OF THE UNITED
STATES OF AMERICA.


 


(II)                                  INTEREST AND PAYMENTS SHALL BE COMPUTED ON
THE BASIS OF ACTUAL DAYS ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION,
LAURUS MAY CHARGE COMPANIES’ ACCOUNT FOR SAID INTEREST.

 

5

--------------------------------------------------------------------------------


 


(III)                               EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT AND FOR SO LONG AS ANY EVENT OF DEFAULT SHALL BE CONTINUING, THE
CONTRACT RATE SHALL AUTOMATICALLY BE INCREASED AS SET FORTH IN THE NOTES (SUCH
INCREASED RATE, THE “DEFAULT RATE”), AND ALL OUTSTANDING OBLIGATIONS, INCLUDING
UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT
OF DEFAULT AT THE DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.


 


(IV)                              IN NO EVENT SHALL THE AGGREGATE INTEREST
PAYABLE HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR
REGULATION, AS IN EFFECT FROM TIME TO TIME (THE “MAXIMUM LEGAL RATE”), AND IF
ANY PROVISION OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IS IN CONTRAVENTION
OF ANY SUCH LAW OR REGULATION, INTEREST PAYABLE UNDER THIS AGREEMENT AND EACH
ANCILLARY AGREEMENT SHALL BE COMPUTED ON THE BASIS OF THE MAXIMUM LEGAL RATE (SO
THAT SUCH INTEREST WILL NOT EXCEED THE MAXIMUM LEGAL RATE).


 


(V)                                 THE COMPANIES SHALL JOINTLY AND SEVERALLY
PAY PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY
ANCILLARY AGREEMENT, WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING ANY DEDUCTION
FOR ANY SET-OFF OR COUNTERCLAIM.


 


(B)                                 PAYMENTS; CERTAIN CLOSING CONDITIONS.


 


(I)                                     CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION
OF THIS AGREEMENT BY EACH COMPANY AND LAURUS, THE COMPANIES SHALL JOINTLY AND
SEVERALLY PAY TO LAURUS CAPITAL MANAGEMENT, LLC A CLOSING PAYMENT IN AN AMOUNT
EQUAL TO THREE AND ONE-HALF PERCENT (3.50%) OF THE CAPITAL AVAILABILITY AMOUNT. 
SUCH PAYMENT SHALL BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL NOT BE
SUBJECT TO REBATE OR PRORATION FOR ANY REASON.


 


(II)                                  OVERADVANCE PAYMENT.  WITHOUT AFFECTING
LAURUS’ RIGHTS HEREUNDER IN THE EVENT THE LOANS EXCEED THE FORMULA AMOUNT (EACH
SUCH EVENT, AN “OVERADVANCE”), ALL SUCH OVERADVANCES SHALL BEAR ADDITIONAL
INTEREST AT A RATE EQUAL TO TWO PERCENT (2%) PER MONTH OF THE AMOUNT OF SUCH
OVERADVANCES FOR ALL TIMES SUCH AMOUNTS SHALL BE IN EXCESS OF THE FORMULA
AMOUNT.  ALL AMOUNTS THAT ARE INCURRED PURSUANT TO THIS SECTION 5(B)(II) SHALL
BE DUE AND PAYABLE BY THE COMPANIES MONTHLY, IN ARREARS, ON THE FIRST BUSINESS
DAY OF EACH CALENDAR MONTH AND UPON EXPIRATION OF THE TERM.


 


(III)                               FINANCIAL INFORMATION DEFAULT.  WITHOUT
AFFECTING LAURUS’ OTHER RIGHTS AND REMEDIES, IN THE EVENT ANY COMPANY FAILS TO
DELIVER THE FINANCIAL INFORMATION REQUIRED BY SECTION 11 ON OR BEFORE THE DATE
REQUIRED BY THIS AGREEMENT, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY LAURUS
AN AGGREGATE FEE IN THE AMOUNT OF $500.00 PER WEEK (OR PORTION THEREOF) FOR EACH
SUCH FAILURE UNTIL SUCH FAILURE IS CURED TO LAURUS’ SATISFACTION OR WAIVED IN
WRITING BY LAURUS.  ALL AMOUNTS THAT ARE INCURRED PURSUANT TO THIS
SECTION 5(B)(III) SHALL BE DUE AND PAYABLE BY THE COMPANIES MONTHLY, IN ARREARS,
ON THE FIRST BUSINESS OF EACH CALENDAR MONTH AND UPON EXPIRATION OF THE TERM.


 


(IV)                              EXPENSES.  THE COMPANIES SHALL JOINTLY AND
SEVERALLY REIMBURSE LAURUS FOR ITS EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, UP
TO A MAXIMUM AMOUNT OF $37,500.  ALSO, THE COMPANIES SHALL JOINTLY AND SEVERALLY
REIMBURSE LAURUS FOR ALL OF ITS REASONABLE LEGAL FEES AND EXPENSES IN
CONNECTIONS WITH THE PREPARATION OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.

 

6

--------------------------------------------------------------------------------


 


IN ADDITION, THE COMPANIES SHALL JOINTLY AND SEVERALLY REIMBURSE LAURUS FOR ITS
EXPENSES INCURRED IN CONNECTION WITH LAURUS’ DUE DILIGENCE REVIEW OF EACH
COMPANY AND ITS SUBSIDIARIES AND ALL RELATED MATTERS UP TO A MAXIMUM OF $32,500,
PROVIDED, HOWEVER, THAT SUCH AMOUNT DOES NOT INCLUDE THE COST OF ANY REQUIRED
THIRD-PARTY APPRAISALS OR EXTRAORDINARY DILIGENCE THAT MAY BE REQUIRED.  ANY
SUCH ADDITIONAL DUE DILIGENCE EXPENSES SHALL BE APPROVED BY THE COMPANIES IN
ADVANCE.  AMOUNTS REQUIRED TO BE PAID UNDER THIS SECTION 5(B)(IV) WILL BE PAID
ON THE CLOSING DATE.  THE COMPANIES HAVE PREVIOUSLY PAID A GOOD FAITH DEPOSIT OF
$15,000 TO LAURUS, WHICH SHALL BE CREDITED TOWARDS THE COMPANIES’ OBLIGATIONS TO
REIMBURSE LAURUS HEREUNDER.


 


6.                                       SECURITY INTEREST.


 


(A)                                  TO SECURE THE PROMPT PAYMENT TO LAURUS OF
THE OBLIGATIONS, EACH COMPANY HEREBY ASSIGNS, PLEDGES AND GRANTS TO LAURUS A
CONTINUING SECURITY INTEREST IN AND LIEN UPON ALL OF THE COLLATERAL.  ALL OF
EACH COMPANY’S BOOKS AND RECORDS RELATING TO THE COLLATERAL SHALL, UNTIL
DELIVERED TO OR REMOVED BY LAURUS, BE KEPT BY SUCH COMPANY IN TRUST FOR LAURUS
UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH CONFIRMATORY ASSIGNMENT
SCHEDULE OR OTHER FORM OF ASSIGNMENT HEREAFTER EXECUTED BY EACH COMPANY SHALL BE
DEEMED TO INCLUDE THE FOREGOING GRANT, WHETHER OR NOT THE SAME APPEARS THEREIN.


 


(B)                                 EACH COMPANY HEREBY (I) AUTHORIZES LAURUS TO
FILE ANY FINANCING STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS THERETO
THAT (X) INDICATE THE COLLATERAL (1) AS ALL ASSETS AND PERSONAL PROPERTY OF SUCH
COMPANY OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF
SUCH JURISDICTION, OR (2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (Y) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF
THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING
STATEMENT, CONTINUATION STATEMENT OR AMENDMENT AND (II) RATIFIES ITS
AUTHORIZATION FOR LAURUS TO HAVE FILED ANY INITIAL FINANCIAL STATEMENTS, OR
AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.  EACH COMPANY ACKNOWLEDGES
THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR
TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF LAURUS AND AGREES THAT IT WILL NOT DO SO WITHOUT THE PRIOR
WRITTEN CONSENT OF LAURUS, SUBJECT TO SUCH COMPANY’S RIGHTS UNDER
SECTION 9-509(D)(2) OF THE UCC.


 


(C)                                  EACH COMPANY HEREBY GRANTS TO LAURUS AN
IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE UPON THE TERMINATION OF THIS
AGREEMENT DUE TO AN OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO SUCH COMPANY) TO USE,
TRANSFER, LICENSE OR SUBLICENSE ANY INTELLECTUAL PROPERTY NOW OWNED, LICENSED
TO, OR HEREAFTER ACQUIRED BY SUCH COMPANY, AND WHEREVER THE SAME MAY BE LOCATED,
AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED
ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER AND AUTOMATIC MACHINERY
SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF, AND
REPRESENTS, PROMISES AND AGREES THAT ANY SUCH LICENSE OR SUBLICENSE IS NOT AND
WILL NOT BE IN CONFLICT WITH THE CONTRACTUAL OR COMMERCIAL RIGHTS OF ANY THIRD
PERSON; PROVIDED, THAT SUCH LICENSE WILL TERMINATE ON THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT IN FULL OF ALL OBLIGATIONS.


 


7.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS CONCERNING THE COLLATERAL.  EACH COMPANY REPRESENTS, WARRANTS (EACH OF
WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE

 

7

--------------------------------------------------------------------------------


 


DEEMED REPEATED UPON THE MAKING OF EACH REQUEST FOR A LOAN AND MADE AS OF THE
TIME OF EACH AND EVERY LOAN HEREUNDER) AND COVENANTS AS FOLLOWS:


 


(A)                                  ALL OF THE COLLATERAL (I) IS OWNED BY IT
FREE AND CLEAR OF ALL LIENS (INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE
IN LAURUS’ FAVOR AND PERMITTED LIENS AND (II) IS NOT SUBJECT TO ANY AGREEMENT
PROHIBITING THE GRANTING OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE
GRANTING OF A LIEN.


 


(B)                                 IT SHALL NOT ENCUMBER, MORTGAGE, PLEDGE,
ASSIGN OR GRANT ANY LIEN IN ANY COLLATERAL OR ANY OTHER ASSETS TO ANYONE OTHER
THAN LAURUS AND EXCEPT FOR PERMITTED LIENS.


 


(C)                                  THE LIENS GRANTED PURSUANT TO THIS
AGREEMENT, UPON COMPLETION OF THE FILINGS AND OTHER ACTIONS LISTED ON
SCHEDULE 7(C) (WHICH, IN THE CASE OF ALL FILINGS AND OTHER DOCUMENTS REFERRED TO
IN SAID SCHEDULE, HAVE BEEN DELIVERED TO LAURUS IN DULY EXECUTED FORM)
CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN ALL OF THE COLLATERAL IN FAVOR
OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE TERMS HEREOF AGAINST ANY AND ALL
OF ITS CREDITORS AND PURCHASERS AND SUCH SECURITY INTEREST IS PRIOR TO ALL OTHER
LIENS IN EXISTENCE ON THE DATE HEREOF, OTHER THAN THE LIENS DESCRIBED IN CLAUSES
(A), (B) AND (E) OF THE DEFINITION OF PERMITTED LIENS.


 


(D)                                 NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE,
DEED OF TRUST, FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR
CONTINUATION STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE
ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED
LIENS.


 


(E)                                  IT SHALL NOT DISPOSE OF ANY OF THE
COLLATERAL WHETHER BY SALE, LEASE OR OTHERWISE EXCEPT FOR THE SALE OF INVENTORY
IN THE ORDINARY COURSE OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE
ORDINARY COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT
EQUIPMENT HAVING AN AGGREGATE FAIR MARKET VALUE OF NOT MORE THAN $100,000 AND
ONLY TO THE EXTENT THAT (I) THE PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO
ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO LAURUS’ FIRST PRIORITY
SECURITY INTEREST OR ARE USED TO REPAY LOANS OR TO PAY GENERAL CORPORATE
EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH
CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS TO BE HELD AS
CASH COLLATERAL FOR THE OBLIGATIONS.


 


(F)                                    SUBJECT TO ANY PERMITTED LIEN ON THE
COLLATERAL, IT SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF LAURUS IN AND TO
THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, AND
TAKE SUCH ACTIONS, INCLUDING (I) ALL ACTIONS NECESSARY TO GRANT LAURUS “CONTROL”
OF ANY INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR
ELECTRONIC CHATTEL PAPER OWNED BY IT, WITH ANY AGREEMENTS ESTABLISHING CONTROL
TO BE IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (II) THE PROMPT (BUT IN NO
EVENT LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING LAURUS’ REQUEST THEREFOR)
DELIVERY TO LAURUS OF ALL ORIGINAL INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE
DOCUMENTS AND CERTIFICATED STOCK OWNED BY IT (IN EACH CASE, ACCOMPANIED BY STOCK
POWERS, ALLONGES OR OTHER INSTRUMENTS OF TRANSFER EXECUTED IN BLANK),
(III) NOTIFICATION OF LAURUS’ INTEREST IN COLLATERAL AT LAURUS’ REQUEST, AND
(IV) THE INSTITUTION OF LITIGATION AGAINST THIRD PARTIES AS SHALL BE PRUDENT IN
ORDER TO PROTECT AND PRESERVE ITS AND/OR LAURUS’ RESPECTIVE AND SEVERAL
INTERESTS IN THE COLLATERAL.

 

8

--------------------------------------------------------------------------------


 


(G)                                 IT SHALL PROMPTLY, AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY
COMMERCIAL TORT CLAIM (AS DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS
OTHERWISE CONSENTED BY LAURUS, IT SHALL ENTER INTO A SUPPLEMENT TO THIS
AGREEMENT GRANTING TO LAURUS A LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(H)                                 IT SHALL PLACE NOTATIONS UPON ITS BOOKS AND
RECORDS AND ANY OF ITS FINANCIAL STATEMENTS TO DISCLOSE LAURUS’ LIEN IN THE
COLLATERAL.


 


(I)                                     IF IT RETAINS POSSESSION OF ANY CHATTEL
PAPER OR INSTRUMENT WITH LAURUS’ CONSENT, UPON LAURUS’ REQUEST SUCH CHATTEL
PAPER AND INSTRUMENTS SHALL BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING
AND OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST
OF LAURUS MASTER FUND, LTD.”  NOTWITHSTANDING THE FOREGOING, UPON THE REASONABLE
REQUEST OF LAURUS, SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE DELIVERED TO
LAURUS.


 


(J)                                     IT SHALL PERFORM IN A REASONABLE TIME
ALL OTHER STEPS REQUESTED BY LAURUS TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A
VALID PERFECTED FIRST LIEN IN ALL COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


(K)                                  IT SHALL NOTIFY LAURUS PROMPTLY AND IN ANY
EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF ANY
EVENT OR CIRCUMSTANCE THAT, TO ITS KNOWLEDGE, WOULD CAUSE LAURUS TO CONSIDER ANY
THEN EXISTING ACCOUNT AS NO LONGER CONSTITUTING AN ELIGIBLE ACCOUNT; (II) OF ANY
DELAY (BEYOND THE TIME PERIOD FOR SUCH PERFORMANCE SET FORTH IN THE APPLICABLE
SHIPPING DOCUMENTS OR, IF NO SUCH TIME PERIOD IS SO DESIGNATED, THE TIME PERIOD
OTHERWISE AGREED TO BY SUCH COMPANY AND THE APPLICABLE ACCOUNT DEBTOR IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH SUCH COMPANY’S PAST PRACTICES) IN
ITS PERFORMANCE OF ANY OF ITS OBLIGATIONS TO ANY ACCOUNT DEBTOR; (III) OF ANY
ASSERTION BY ANY ACCOUNT DEBTOR OF ANY MATERIAL CLAIMS, OFFSETS OR
COUNTERCLAIMS; (IV) OF ALL MATERIAL ADVERSE INFORMATION IT BECOMES AWARE OF
RELATING TO THE FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (V) OF ANY MATERIAL
RETURN OF GOODS; AND (VI) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE
COLLATERAL.


 


(L)                                     ALL ELIGIBLE ACCOUNTS (I) REPRESENT
COMPLETE BONA FIDE TRANSACTIONS WHICH REQUIRE NO FURTHER ACT UNDER ANY
CIRCUMSTANCES ON ITS PART TO MAKE SUCH ACCOUNTS PAYABLE BY THE ACCOUNT DEBTORS,
(II) ARE NOT SUBJECT TO ANY PRESENT, FUTURE CONTINGENT OFFSETS OR COUNTERCLAIMS,
AND (III) DO NOT REPRESENT BILL AND HOLD SALES, CONSIGNMENT SALES, GUARANTEED
SALES, SALE OR RETURN OR OTHER SIMILAR UNDERSTANDINGS OR OBLIGATIONS OF ANY
AFFILIATE OR SUBSIDIARY OF SUCH COMPANY.  IT HAS NOT MADE, NOR WILL IT MAKE,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, ANY
AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT OF
ANY ACCOUNT, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF,
ANY RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION
THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE FOR PROMPT OR EARLY PAYMENT ALLOWED BY
IT IN THE ORDINARY COURSE OF ITS BUSINESS CONSISTENT WITH HISTORICAL PRACTICE
AND AS PREVIOUSLY DISCLOSED TO LAURUS IN WRITING.


 


(M)                               IT SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN
GOOD OPERATING CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL
NECESSARY REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING
EFFICIENCY SHALL AT ALL TIMES BE MAINTAINED AND PRESERVED.  IT SHALL NOT PERMIT
ANY SUCH ITEMS TO BECOME A FIXTURE TO REAL ESTATE OR ACCESSIONS TO OTHER
PERSONAL PROPERTY.

 

9

--------------------------------------------------------------------------------


 


(N)                                 IT SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS
AND RECORDS CONCERNING THE COLLATERAL AT ITS EXECUTIVE OFFICES LISTED IN
SCHEDULE 12(AA).


 


(O)                                 IT SHALL MAINTAIN AND KEEP THE TANGIBLE
COLLATERAL AT THE ADDRESSES LISTED IN SCHEDULE 12(BB), PROVIDED, THAT IT MAY
CHANGE SUCH LOCATIONS OR OPEN A NEW LOCATION, PROVIDED THAT IT PROVIDES LAURUS
AT LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGES OR NEW
LOCATION AND (II) PRIOR TO SUCH CHANGE OR OPENING OF A NEW LOCATION WHERE
COLLATERAL HAVING A VALUE OF MORE THAN $50,000 WILL BE LOCATED, IT EXECUTES AND
DELIVERS TO LAURUS SUCH AGREEMENTS DEEMED REASONABLY NECESSARY OR PRUDENT BY
LAURUS, INCLUDING LANDLORD AGREEMENTS, MORTGAGEE AGREEMENTS AND WAREHOUSE
AGREEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, TO ADEQUATELY
PROTECT AND MAINTAIN LAURUS’ SECURITY INTEREST IN SUCH COLLATERAL.


 


(P)                                 SCHEDULE 7(P) LISTS ALL BANKS AND OTHER
FINANCIAL INSTITUTIONS AT WHICH IT MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND
SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF
EACH SUCH DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF
THE PURPOSE OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER.  IT SHALL NOT
ESTABLISH ANY DEPOSITORY OR OTHER BANK ACCOUNT WITH ANY FINANCIAL INSTITUTION
(OTHER THAN THE ACCOUNTS SET FORTH ON SCHEDULE 7(P)) WITHOUT LAURUS’ PRIOR
WRITTEN CONSENT.


 


8.                                       PAYMENT OF ACCOUNTS.


 


(A)                                  EACH COMPANY WILL IRREVOCABLY DIRECT ALL OF
ITS PRESENT AND FUTURE ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE
PAYMENTS CONSTITUTING COLLATERAL TO MAKE SUCH PAYMENTS DIRECTLY TO THE LOCKBOXES
MAINTAINED BY SUCH COMPANY (THE “LOCKBOXES”) WITH KEY BANK OR SUCH OTHER
FINANCIAL INSTITUTION ACCEPTED BY LAURUS IN WRITING AS MAY BE SELECTED BY SUCH
COMPANY (THE “LOCKBOX BANK”) PURSUANT TO THE TERMS OF CERTAIN AGREEMENTS AMONG
ONE OR MORE COMPANIES, LAURUS AND/OR THE LOCKBOX BANK.  ON OR PRIOR TO THE
CLOSING DATE, EACH COMPANY SHALL AND SHALL CAUSE THE LOCKBOX BANK TO ENTER INTO
ALL SUCH DOCUMENTATION ACCEPTABLE TO LAURUS PURSUANT TO WHICH, AMONG OTHER
THINGS, THE LOCKBOX BANK AGREES TO:  (A) SWEEP THE LOCKBOX ON A DAILY BASIS AND
DEPOSIT ALL CHECKS RECEIVED THEREIN TO AN ACCOUNT DESIGNATED BY LAURUS IN
WRITING AND (B) COMPLY ONLY WITH THE INSTRUCTIONS OR OTHER DIRECTIONS OF LAURUS
CONCERNING THE LOCKBOX.  ALL OF EACH COMPANY’S INVOICES, ACCOUNT STATEMENTS AND
OTHER WRITTEN OR ORAL COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR
REQUESTING PAYMENT OF ANY ACCOUNT OF ANY COMPANY OR ANY OTHER AMOUNT
CONSTITUTING COLLATERAL SHALL CONSPICUOUSLY DIRECT THAT ALL PAYMENTS BE MADE TO
THE LOCKBOX OR FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT SUCH OTHER ADDRESS AS LAURUS MAY DIRECT IN WRITING.  IF,
NOTWITHSTANDING THE INSTRUCTIONS TO ACCOUNT DEBTORS, ANY COMPANY RECEIVES ANY
PAYMENTS, SUCH COMPANY SHALL IMMEDIATELY REMIT SUCH PAYMENTS TO LAURUS IN THEIR
ORIGINAL FORM WITH ALL NECESSARY ENDORSEMENTS.  UNTIL SO REMITTED, SUCH COMPANY
SHALL HOLD ALL SUCH PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF LAURUS AND
SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY OF ITS OTHER FUNDS OR PROPERTY.


 


(B)                                 AT LAURUS’ ELECTION, FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS CONTINUING, LAURUS MAY NOTIFY EACH
COMPANY’S ACCOUNT DEBTORS OF LAURUS’ SECURITY INTEREST IN THE ACCOUNTS, COLLECT
THEM DIRECTLY AND CHARGE THE COLLECTION COSTS AND EXPENSES THEREOF TO THE
COMPANIES’ JOINT AND SEVERAL ACCOUNT.

 

10

--------------------------------------------------------------------------------


 


9.                                       COLLECTION AND MAINTENANCE OF
COLLATERAL.


 


(A)                                  LAURUS MAY VERIFY EACH COMPANY’S ACCOUNTS
FROM TIME TO TIME, BUT NOT MORE OFTEN THAN ONCE EVERY THREE (3) MONTHS, UNLESS
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UTILIZING AN AUDIT CONTROL
COMPANY OR ANY OTHER AGENT OF LAURUS.


 


(B)                                 PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL
BE DEEMED RECEIVED ON THE SAME DAY OF LAURUS’ RECEIPT OF SUCH PROCEEDS IN GOOD
FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA TO AN ACCOUNT DESIGNATED BY
LAURUS.  ANY AMOUNT RECEIVED BY LAURUS AFTER 12:00 P.M. (NEW YORK TIME) ON ANY
BUSINESS DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.


 


(C)                                  AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS
OF ANY COMPANY, IT SHALL (I) APPLY SUCH PROCEEDS, AS REQUIRED, TO AMOUNTS
OUTSTANDING UNDER THE NOTES, AND (II) REMIT ALL SUCH REMAINING PROCEEDS (NET OF
INTEREST, FEES AND OTHER AMOUNTS THEN DUE AND OWING TO LAURUS HEREUNDER) TO
COMPANY AGENT (FOR THE BENEFIT OF THE APPLICABLE COMPANIES) UPON REQUEST (BUT NO
MORE OFTEN THAN ONCE EACH BUSINESS DAY).  NOTWITHSTANDING THE FOREGOING,
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
LAURUS, AT ITS OPTION, MAY (A) APPLY SUCH PROCEEDS TO THE OBLIGATIONS IN SUCH
ORDER AS LAURUS SHALL ELECT, (B) HOLD ALL SUCH PROCEEDS AS CASH COLLATERAL FOR
THE OBLIGATIONS AND EACH COMPANY HEREBY GRANTS TO LAURUS A SECURITY INTEREST IN
SUCH CASH COLLATERAL AMOUNTS AS SECURITY FOR THE OBLIGATIONS AND/OR (C) DO ANY
COMBINATION OF THE FOREGOING.


 


10.                                 INSPECTIONS AND APPRAISALS.  AT ALL TIMES
DURING NORMAL BUSINESS HOURS, LAURUS, AND/OR ANY AGENT OF LAURUS SHALL HAVE THE
RIGHT TO (A) HAVE ACCESS TO, VISIT, INSPECT, REVIEW, EVALUATE AND MAKE PHYSICAL
VERIFICATION AND APPRAISALS OF EACH COMPANY’S PROPERTIES AND THE COLLATERAL,
(B) INSPECT, AUDIT AND COPY (OR TAKE ORIGINALS IF NECESSARY) AND MAKE EXTRACTS
FROM EACH COMPANY’S BOOKS AND RECORDS, INCLUDING MANAGEMENT LETTERS PREPARED BY
THE ACCOUNTANTS, AND (C) DISCUSS WITH EACH COMPANY’S DIRECTORS, PRINCIPAL
OFFICERS, AND INDEPENDENT ACCOUNTANTS, EACH COMPANY’S BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND BUSINESS PROSPECTS. 
EACH COMPANY WILL DELIVER TO LAURUS ANY INSTRUMENT NECESSARY FOR LAURUS TO
OBTAIN RECORDS FROM ANY SERVICE BUREAU MAINTAINING RECORDS FOR SUCH COMPANY.  IF
ANY INTERNALLY PREPARED FINANCIAL INFORMATION, INCLUDING THAT REQUIRED UNDER
THIS SECTION IS UNSATISFACTORY IN ANY MANNER TO LAURUS AS DETERMINED BY LAURUS
IN THE EXERCISE OF ITS REASONABLE DISCRETION, LAURUS MAY REQUEST THAT THE
ACCOUNTANTS REVIEW THE SAME.


 


11.                                 FINANCIAL REPORTING.  COMPANY AGENT WILL
DELIVER, OR CAUSE TO BE DELIVERED, TO LAURUS EACH OF THE FOLLOWING, WHICH SHALL
BE IN FORM AND DETAIL ACCEPTABLE TO LAURUS:


 


(A)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, THE
PARENT’S CONSOLIDATED AUDITED FINANCIAL STATEMENTS WITH A REPORT OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY THE PARENT AND
REASONABLY ACCEPTABLE TO LAURUS (THE “ACCOUNTANTS”), IT BEING AGREED THAT GRANT
THORNTON LLP IS ACCEPTABLE TO LAURUS, WHICH ANNUAL FINANCIAL STATEMENTS SHALL BE
WITHOUT QUALIFICATION AND SHALL INCLUDE PARENT’S CONSOLIDATED BALANCE SHEET AS
AT THE END OF SUCH FISCAL YEAR AND PARENT’S CONSOLIDATED INCOME, RETAINED
EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, ALL IN REASONABLE DETAIL
AND PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) IF AND WHEN

 

11

--------------------------------------------------------------------------------


 


AVAILABLE, COPIES OF ANY MANAGEMENT LETTERS PREPARED BY THE ACCOUNTANTS; AND
(II) A CERTIFICATE OF THE PARENT’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF
ACCOUNTING OFFICER STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER AND, IF SO, STATING IN
REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
FORTY FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE PARENT, AN
UNAUDITED/INTERNAL CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, RETAINED
EARNINGS AND CASH FLOWS AS AT THE END OF AND FOR SUCH QUARTER AND FOR THE YEAR
TO DATE PERIOD THEN ENDED, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM
THE FIGURES FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL
PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND
ACCOMPANIED BY A CERTIFICATE OF THE PARENT’S PRESIDENT, CHIEF EXECUTIVE OFFICER
OR CHIEF ACCOUNTING OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS,
AND (II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND,
IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN THIRTY-ONE (31) DAYS AFTER THE END OF EACH CALENDAR MONTH, AN
UNAUDITED/INTERNAL CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND STATEMENTS
OF INCOME, RETAINED EARNINGS AND CASH FLOWS (PROVIDED THAT NOTWITHSTANDING THE
FOREGOING, ALL STATEMENTS OF RETAINED EARNINGS AND CASH FLOWS SHALL ONLY BE
REQUIRED TO BE PREPARED ON A CONSOLIDATED (NOT A CONSOLIDATING) BASIS) OF EACH
OF THE PARENT AND ITS SUBSIDIARIES AS AT THE END OF AND FOR SUCH MONTH AND FOR
THE YEAR TO DATE PERIOD THEN ENDED, PREPARED ON A CONSOLIDATED BASIS TO INCLUDE
THE PARENT, EACH SUBSIDIARY OF THE PARENT AND EACH OF THEIR RESPECTIVE
AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A
CERTIFICATE OF THE PARENT’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF
ACCOUNTING OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND
(II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO,
STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(D)                                 WITHIN TWENTY (20) DAYS AFTER THE END OF
EACH MONTH (OR MORE FREQUENTLY IF LAURUS SO REQUESTS), AGINGS OF EACH COMPANY’S
ACCOUNTS, UNAUDITED TRIAL BALANCES AND THEIR ACCOUNTS PAYABLE AND A CALCULATION
OF EACH COMPANY’S ACCOUNTS, ELIGIBLE ACCOUNTS, PROVIDED, HOWEVER, THAT IF LAURUS
SHALL REQUEST THE FOREGOING INFORMATION MORE OFTEN THAN AS SET FORTH IN THE
IMMEDIATELY PRECEDING CLAUSE, EACH COMPANY SHALL HAVE TWENTY (20) DAYS FROM EACH
SUCH REQUEST TO COMPLY WITH LAURUS’ DEMAND;


 


(E)                                  PROMPTLY AFTER (I) THE FILING THEREOF,
COPIES OF THE PARENT’S MOST RECENT REGISTRATION STATEMENTS AND ANNUAL,
QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE PARENT FILES WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), AND (II) THE ISSUANCE THEREOF,
COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS AS THE PARENT
SHALL SEND TO ITS STOCKHOLDERS.

 

12

--------------------------------------------------------------------------------


 


(F)                                    THE PARENT SHALL DELIVER, OR CAUSE THE
APPLICABLE SUBSIDIARY OF THE PARENT TO DELIVER, SUCH OTHER INFORMATION AS THE
PURCHASER SHALL REASONABLY REQUEST.


 


12.                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES. 
EACH COMPANY HEREBY REPRESENTS AND WARRANTS TO LAURUS AS FOLLOWS:


 


(A)                                  ORGANIZATION, GOOD STANDING AND
QUALIFICATION.  IT AND EACH OF ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  IT AND
EACH OF ITS SUBSIDIARIES HAS THE CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP, AS THE   CASE MAY BE, POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND ASSETS AND, INSOFAR AS IT IS OR SHALL BE A PARTY THERETO, TO
(I) EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (II) TO
ISSUE THE NOTES AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES (THE “NOTE SHARES”), (III) TO ISSUE THE WARRANTS AND THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE WARRANTS (THE “WARRANT SHARES”), AND TO
(IV) CARRY OUT THE PROVISIONS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND
TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED.  IT AND EACH OF ITS
SUBSIDIARIES IS DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS
THE CASE MAY BE, IN ALL JURISDICTIONS IN WHICH THE NATURE OR LOCATION OF ITS
ACTIVITIES AND OF ITS PROPERTIES (BOTH OWNED AND LEASED) MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH THE FAILURE TO
DO SO HAS NOT HAD, OR COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)                                 SUBSIDIARIES.  EACH OF ITS DIRECT AND
INDIRECT SUBSIDIARIES AND FOREIGN SUBSIDIARIES, THE DIRECT OWNER OF EACH SUCH
SUBSIDIARY AND FOREIGN SUBSIDIARIES AND ITS PERCENTAGE OWNERSHIP THEREOF, IS SET
FORTH ON SCHEDULE 12(B).


 


(C)                                  CAPITALIZATION; VOTING RIGHTS.


 


(I)                                     THE AUTHORIZED CAPITAL STOCK OF THE
PARENT, AS OF THE DATE HEREOF CONSISTS OF 110,000,000 SHARES, OF WHICH
100,000,000 ARE SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, 43,712,726
SHARES OF WHICH ARE ISSUED AND OUTSTANDING, AND 10,000,000 ARE SHARES OF
PREFERRED STOCK, PAR VALUE $0.001 PER SHARE OF WHICH NONE ARE ISSUED AND
OUTSTANDING.  THE AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH
SUBSIDIARY AND FOREIGN SUBSIDIARY OF EACH COMPANY IS SET FORTH ON
SCHEDULE 12(C).


 


(II)                                  EXCEPT AS DISCLOSED ON SCHEDULE 12(C),
OTHER THAN:  (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE PARENT’S STOCK
OPTION PLANS; AND (II) SHARES WHICH MAY BE ISSUED PURSUANT TO THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS, AND (III) SHARES WHICH MAY BE ISSUED IN CONNECTION
WITH THE TRANSACTION IDENTIFIED IN THE “ASIA FACILITY TRANSACTION” IN
SCHEDULE 12(C) AND SUBJECT TO THE EXPRESS TERMS IN RESPECT THEREOF AS SET FORTH
ON SCHEDULE 12(C), THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS (INCLUDING
CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY OR
STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR THE
PURCHASE OR ACQUISITION FROM THE PARENT OF ANY OF ITS SECURITIES.  EXCEPT AS
DISCLOSED ON SCHEDULE 12(C), NEITHER THE OFFER OR ISSUANCE OF ANY OF THE NOTES
OR THE WARRANTS, OR THE ISSUANCE OF ANY OF THE NOTE SHARES OR THE WARRANT
SHARES, NOR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT
IN A CHANGE IN THE PRICE OR NUMBER OF ANY SECURITIES OF THE PARENT

 

13

--------------------------------------------------------------------------------


 


OUTSTANDING, UNDER ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR
AFFECTING ANY SUCH SECURITIES.


 


(III)                               ALL ISSUED AND OUTSTANDING SHARES OF THE
PARENT’S COMMON STOCK:  (I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.


 


(IV)                              THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS OF THE SHARES OF THE COMMON STOCK ARE AS STATED IN THE PARENT’S
CERTIFICATE OF INCORPORATION (THE “CHARTER”).  THE NOTE SHARES AND THE WARRANT
SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR ISSUANCE.  WHEN ISSUED IN
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE CHARTER, THE NOTE AND THE
WARRANTS, THE SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE,
AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER, THAT THE
SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL
SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT THE
TIME A TRANSFER IS PROPOSED.


 


(D)                                 AUTHORIZATION; BINDING OBLIGATIONS.  ALL
CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, ACTION
ON ITS AND ITS SUBSIDIARIES’ PART (INCLUDING THEIR RESPECTIVE OFFICERS AND
DIRECTORS) NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, THE PERFORMANCE OF ALL OF ITS AND ITS SUBSIDIARIES’ OBLIGATIONS
HEREUNDER AND UNDER THE ANCILLARY AGREEMENTS ON THE CLOSING DATE AND, THE
AUTHORIZATION, ISSUANCE AND DELIVERY OF THE NOTES AND THE WARRANT HAS BEEN TAKEN
OR WILL BE TAKEN PRIOR TO THE CLOSING DATE.  THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, WHEN EXECUTED AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO,
WILL BE ITS AND ITS SUBSIDIARIES’ VALID AND BINDING OBLIGATIONS ENFORCEABLE
AGAINST EACH SUCH PERSON IN ACCORDANCE WITH THEIR TERMS, EXCEPT:


 


(I)                                     AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS; AND


 


(II)                                  GENERAL PRINCIPLES OF EQUITY THAT RESTRICT
THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.


 

The issuance of the Notes and the subsequent conversion of the Notes into Note
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.  The issuance
of the Warrants and the subsequent exercise of the Warrants for Warrant Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.

 


(E)                                  LIABILITIES.  IT HAS NO LIABILITIES, EXCEPT
CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS, LIABILITIES
DISCLOSED IN ANY EXCHANGE ACT FILINGS AND LIABILITIES NOT REQUIRED TO BE
DISCLOSED IN ANY EXCHANGE ACT FILINGS BECAUSE OF THE SIZE OR NATURE THEREOF.


 


(F)                                    AGREEMENTS; ACTION.  EXCEPT AS SET FORTH
ON SCHEDULE 12(F) OR AS DISCLOSED IN ANY EXCHANGE ACT FILINGS:


 


(I)                                     THERE ARE NO AGREEMENTS, UNDERSTANDINGS,
INSTRUMENTS, CONTRACTS, PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR
DECREES TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS

 

14

--------------------------------------------------------------------------------


 


A PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND WHICH MAY INVOLVE: 
(I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, IT OR ANY OF ITS
SUBSIDIARIES IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS TO, IT
OR ANY OF ITS SUBSIDIARIES ARISING FROM (1) PURCHASE OR SALE AGREEMENTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE) AND/OR
(2) AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH TRANSPORTATION, FREIGHT FORWARDING OR OTHER VALUE ADDED SERVICES PURCHASED
OR PROVIDED BY ANY COMPANY OR FROM OR TO OTHERS; OR (II) THE TRANSFER OR LICENSE
OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY RIGHT TO OR FROM IT
(OTHER THAN LICENSES ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR OTHER
STANDARD PRODUCTS); OR (III) PROVISIONS RESTRICTING THE DEVELOPMENT, MANUFACTURE
OR DISTRIBUTION OF ITS OR ANY OF ITS SUBSIDIARIES’ PRODUCTS OR SERVICES; OR
(IV) INDEMNIFICATION BY IT OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


(II)                                  SINCE DECEMBER 31, 2004 (THE “BALANCE
SHEET DATE”) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID
ANY DIVIDENDS, OR AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO
ANY CLASS OR SERIES OF ITS CAPITAL STOCK; (II) EXCEPT AS SET FORTH ON
SCHEDULE 12(F)(II)(A) AND INDEBTEDNESS AND LIABILITIES BETWEEN AND AMONG ANY
COMPANY, INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY OTHER LIABILITIES
(OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY IN EXCESS OF $50,000 OR,
IN THE CASE OF SUCH INDEBTEDNESS AND/OR LIABILITIES INDIVIDUALLY LESS THAN
$50,000, IN EXCESS OF $100,000 IN THE AGGREGATE; (III) MADE ANY LOANS OR
ADVANCES TO ANY PERSON NOT IN EXCESS, INDIVIDUALLY OR IN THE AGGREGATE, OF
$100,000, OTHER THAN ORDINARY ADVANCES FOR TRAVEL EXPENSES, AND OTHER THAN AS
SET FORTH ON SCHEDULE 12(F)(II)(B) OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED
OF ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE
ORDINARY COURSE OF BUSINESS.


 


(III)                               FOR THE PURPOSES OF SUBSECTIONS (I) AND
(II) OF THIS SECTION 12(F), ALL INDEBTEDNESS, LIABILITIES, AGREEMENTS,
UNDERSTANDINGS, INSTRUMENTS, CONTRACTS AND PROPOSED TRANSACTIONS INVOLVING THE
SAME PERSON (INCLUDING PERSONS IT OR ANY OF ITS APPLICABLE SUBSIDIARIES HAS
REASON TO BELIEVE ARE AFFILIATED THEREWITH OR WITH ANY SUBSIDIARY THEREOF) SHALL
BE AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM DOLLAR AMOUNTS
OF SUCH SUBSECTIONS.


 


(IV)                              THE PARENT MAINTAINS DISCLOSURE CONTROLS AND
PROCEDURES (“DISCLOSURE CONTROLS”) DESIGNED TO ENSURE THAT INFORMATION REQUIRED
TO BE DISCLOSED BY THE PARENT IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE
EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND REPORTED, WITHIN THE TIME
PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC.


 


(V)                                 THE PARENT MAKES AND KEEPS BOOKS, RECORDS,
AND ACCOUNTS, THAT, IN REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE
TRANSACTIONS AND DISPOSITIONS OF ITS ASSETS.  IT MAINTAINS INTERNAL CONTROL OVER
FINANCIAL REPORTING (“FINANCIAL REPORTING CONTROLS”) DESIGNED BY, OR UNDER THE
SUPERVISION OF, ITS PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL OFFICERS, AND
EFFECTED BY ITS BOARD OF DIRECTORS, MANAGEMENT, AND OTHER PERSONNEL, TO PROVIDE
REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE
PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH
GAAP, INCLUDING THAT:


 

(1)                                  TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION;

 

15

--------------------------------------------------------------------------------


 

(2)                                  UNAUTHORIZED ACQUISITION, USE, OR
DISPOSITION OF THE PARENT’S ASSETS THAT COULD HAVE A MATERIAL EFFECT ON THE
FINANCIAL STATEMENTS ARE PREVENTED OR TIMELY DETECTED;

 

(3)                                  TRANSACTIONS ARE RECORDED AS NECESSARY TO
PERMIT PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT ITS
RECEIPTS AND EXPENDITURES ARE BEING MADE ONLY IN ACCORDANCE WITH AUTHORIZATIONS
OF THE PARENT’S MANAGEMENT AND BOARD OF DIRECTORS;

 

(4)                                  TRANSACTIONS ARE RECORDED AS NECESSARY TO
MAINTAIN ACCOUNTABILITY FOR ASSETS; AND

 

(5)                                  THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS, AND APPROPRIATE
ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.

 


(VI)                              THERE IS NO WEAKNESS IN ANY OF ITS DISCLOSURE
CONTROLS OR FINANCIAL REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY
OF THE EXCHANGE ACT FILINGS, EXCEPT AS SO DISCLOSED.


 


(G)                                 OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS
SET FORTH ON SCHEDULE 12(G), NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY
OBLIGATIONS TO THEIR RESPECTIVE OFFICERS, DIRECTORS, STOCKHOLDERS OR EMPLOYEES
OTHER THAN:


 


(I)                                     FOR PAYMENT OF SALARY FOR SERVICES
RENDERED AND FOR BONUS PAYMENTS;


 


(II)                                  REIMBURSEMENT FOR REASONABLE EXPENSES
INCURRED ON ITS OR ITS SUBSIDIARIES’ BEHALF;


 


(III)                               FOR OTHER STANDARD EMPLOYEE BENEFITS MADE
GENERALLY AVAILABLE TO ALL EMPLOYEES (INCLUDING STOCK OPTION OR STOCK AWARD
AGREEMENTS OUTSTANDING, IN EACH CASE, UNDER ANY STOCK OPTION PLAN APPROVED BY
ITS AND ITS SUBSIDIARIES’ BOARD OF DIRECTORS, AS APPLICABLE); AND


 


(IV)                              OBLIGATIONS LISTED IN ITS AND EACH OF ITS
SUBSIDIARY’S FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE PARENT’S EXCHANGE
ACT FILINGS.


 

Except as described above or set forth on Schedule 12(g), none of its officers,
directors (with respect to clause (1) below) or, to the best of its knowledge,
directors (with respect to clause (2) below), key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, (1) are indebted
to it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or (2) have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their

 

16

--------------------------------------------------------------------------------


 

immediate families, is, directly or indirectly, interested in any material
contract with it or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between it or any of its Subsidiaries and
any such Person.  Except as set forth on Schedule 12(g), neither it nor any of
its Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.

 


(H)                                 CHANGES.  SINCE JUNE 30, 2005, EXCEPT AS
DISCLOSED IN ANY EXCHANGE ACT FILING OR IN ANY SCHEDULE TO THIS AGREEMENT OR TO
ANY OF THE ANCILLARY AGREEMENTS, THERE HAS NOT BEEN:


 


(I)                                     ANY CHANGE IN ITS OR ANY OF ITS
SUBSIDIARIES’ BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE),
PROPERTIES, OPERATIONS OR PROSPECTS, WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;


 


(II)                                  ANY RESIGNATION OR TERMINATION OF ANY OF
ITS OR ITS SUBSIDIARIES’ OFFICERS, KEY EMPLOYEES OR GROUPS OF EMPLOYEES;


 


(III)                               ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, IN ITS OR ANY OF ITS SUBSIDIARIES’ CONTINGENT OBLIGATIONS BY
WAY OF GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(IV)                              ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(V)                                 ANY WAIVER BY IT OR ANY OF ITS SUBSIDIARIES
OF A VALUABLE RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(VI)                              ANY DIRECT OR INDIRECT MATERIAL LOANS MADE BY
IT OR ANY OF ITS SUBSIDIARIES TO ANY OF ITS OR ANY OF ITS SUBSIDIARIES’
STOCKHOLDERS, EMPLOYEES, OFFICERS OR DIRECTORS, OTHER THAN ADVANCES MADE IN THE
ORDINARY COURSE OF BUSINESS;


 


(VII)                           ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


 


(VIII)                        ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR
OTHER DISTRIBUTION OF ITS OR ANY OF ITS SUBSIDIARIES’ ASSETS;


 


(IX)                                ANY LABOR ORGANIZATION ACTIVITY RELATED TO
IT OR ANY OF ITS SUBSIDIARIES;


 


(X)                                   ANY DEBT, OBLIGATION OR LIABILITY
INCURRED, ASSUMED OR GUARANTEED BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE
FOR IMMATERIAL AMOUNTS AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY
COURSE OF BUSINESS;


 


(XI)                                ANY SALE, ASSIGNMENT OR TRANSFER OF ANY
INTELLECTUAL PROPERTY OR OTHER INTANGIBLE ASSETS;

 

17

--------------------------------------------------------------------------------


 


(XII)                             ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH
IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH EITHER IT OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(XIII)                          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER
THAT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;
OR


 


(XIV)                         ANY ARRANGEMENT OR COMMITMENT BY IT OR ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (I) THROUGH (XIII) OF
THIS SECTION 12(H).


 


(I)                                     TITLE TO PROPERTIES AND ASSETS; LIENS,
ETC.  EXCEPT AS SET FORTH ON SCHEDULE 12(I), IT AND EACH OF ITS SUBSIDIARIES HAS
GOOD AND MARKETABLE TITLE TO THEIR RESPECTIVE PROPERTIES AND ASSETS OWNED BY
THEM, AND GOOD TITLE TO ITS VALID LEASEHOLD INTERESTS IN PROPERTIES AND ASSETS
LEASED BY THEM, IN EACH CASE SUBJECT TO NO LIEN, OTHER THAN PERMITTED LIENS.


 

All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used.  Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 


(J)                                     INTELLECTUAL PROPERTY.


 


(I)                                     IT AND EACH OF ITS SUBSIDIARIES OWNS OR
POSSESSES SUFFICIENT LEGAL RIGHTS TO ALL INTELLECTUAL PROPERTY NECESSARY FOR
THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED AND, TO ITS KNOWLEDGE AS PRESENTLY
PROPOSED TO BE CONDUCTED, WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF
OTHERS.  EXCEPT AS SET FORTH ON SCHEDULE 12(J)(I), THERE ARE NO OUTSTANDING
OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND RELATING TO ITS OR ANY OF ITS
SUBSIDIARY’S INTELLECTUAL PROPERTY, NOR IS IT OR ANY OF ITS SUBSIDIARIES BOUND
BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH RESPECT TO
THE INTELLECTUAL PROPERTY OF ANY OTHER PERSON OTHER THAN SUCH LICENSES OR
AGREEMENTS ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


(II)                                  NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY COMMUNICATIONS ALLEGING THAT IT OR ANY OF ITS SUBSIDIARIES HAS
VIOLATED ANY OF THE INTELLECTUAL PROPERTY OR OTHER PROPRIETARY RIGHTS OF ANY
OTHER PERSON, NOR IS IT OR ANY OF ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


(III)                               NEITHER IT NOR ANY OF ITS SUBSIDIARIES
BELIEVES IT IS OR WILL BE NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT
BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO IT OR ANY OF ITS
SUBSIDIARIES.


 


(K)                                  COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER
IT NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS
CHARTER OR BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY

 

18

--------------------------------------------------------------------------------


 


WHICH IT IS BOUND OR OF ANY JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR
DEFAULT, IN THE CASE OF THIS CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE
OF THE NOTES AND THE OTHER SECURITIES EACH PURSUANT HERETO AND THERETO, WILL
NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN ANY SUCH
MATERIAL VIOLATION, OR BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER ANY
SUCH TERM OR PROVISION, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY OF ITS OR
ANY OF ITS SUBSIDIARY’S PROPERTIES OR ASSETS OR THE SUSPENSION, REVOCATION,
IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR
APPROVAL APPLICABLE TO IT OR ANY OF ITS SUBSIDIARIES, THEIR BUSINESSES OR
OPERATIONS OR ANY OF THEIR ASSETS OR PROPERTIES.


 


(L)                                     LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 12(L), THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
OR, TO ITS KNOWLEDGE, CURRENTLY THREATENED AGAINST IT OR ANY OF ITS SUBSIDIARIES
THAT PREVENTS IT OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS, OR FROM CONSUMMATING THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, OR COULD
RESULT IN ANY CHANGE IN ITS OR ANY OF ITS SUBSIDIARIES’ CURRENT EQUITY
OWNERSHIP, NOR IS IT AWARE THAT THERE IS ANY BASIS TO ASSERT ANY OF THE
FOREGOING.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO
THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENT AGENCY OR INSTRUMENTALITY.  EXCEPT AS SET FORTH ON SCHEDULE 12(L),
THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION BY IT OR ANY OF ITS
SUBSIDIARIES CURRENTLY PENDING OR WHICH IT OR ANY OF ITS SUBSIDIARIES INTENDS TO
INITIATE.


 


(M)                               TAX RETURNS AND PAYMENTS.  IT AND EACH OF ITS
SUBSIDIARIES HAS TIMELY FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL)
REQUIRED TO BE FILED BY IT.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS, ANY ASSESSMENTS IMPOSED, AND ALL OTHER TAXES DUE AND PAYABLE BY IT AND
EACH OF ITS SUBSIDIARIES ON OR BEFORE THE CLOSING DATE, HAVE BEEN PAID OR WILL
BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT.  EXCEPT AS SET FORTH ON
SCHEDULE 12(M), NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS BEEN ADVISED:


 


(I)                                     THAT ANY OF ITS RETURNS, FEDERAL, STATE
OR OTHER, HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF; OR


 


(II)                                  OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT
OR COURT DECISION IN RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.


 

Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.

 


(N)                                 EMPLOYEES.  EXCEPT AS SET FORTH ON
SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY COLLECTIVE
BARGAINING AGREEMENTS WITH ANY OF ITS EMPLOYEES.  THERE IS NO LABOR UNION
ORGANIZING ACTIVITY PENDING OR, TO ITS KNOWLEDGE, THREATENED WITH RESPECT TO IT
OR ANY OF ITS SUBSIDIARIES.  EXCEPT AS DISCLOSED IN THE EXCHANGE ACT FILINGS OR
ON SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND
BY ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION
ARRANGEMENT, BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT
AGREEMENT OR OTHER EMPLOYEE COMPENSATION PLAN OR AGREEMENT.  TO ITS KNOWLEDGE,

 

19

--------------------------------------------------------------------------------


 


NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES, NOR ANY CONSULTANT WITH WHOM
IT OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN VIOLATION OF ANY TERM OF ANY
EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER AGREEMENT
RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO CONTRACT
WITH, IT OR ANY OF ITS SUBSIDIARIES BECAUSE OF THE NATURE OF THE BUSINESS TO BE
CONDUCTED BY IT OR ANY OF ITS SUBSIDIARIES; AND TO ITS KNOWLEDGE THE CONTINUED
EMPLOYMENT BY IT AND ITS SUBSIDIARIES OF THEIR PRESENT EMPLOYEES, AND THE
PERFORMANCE OF ITS AND ITS SUBSIDIARIES CONTRACTS WITH ITS INDEPENDENT
CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS AWARE THAT ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES IS
OBLIGATED UNDER ANY CONTRACT (INCLUDING LICENSES, COVENANTS OR COMMITMENTS OF
ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT TO ANY JUDGMENT, DECREE OR ORDER OF
ANY COURT OR ADMINISTRATIVE AGENCY THAT WOULD INTERFERE WITH THEIR DUTIES TO IT
OR ANY OF ITS SUBSIDIARIES.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY NOTICE ALLEGING THAT ANY SUCH VIOLATION HAS OCCURRED.  EXCEPT FOR EMPLOYEES
WHO HAVE A CURRENT EFFECTIVE EMPLOYMENT AGREEMENT WITH IT OR ANY OF ITS
SUBSIDIARIES, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES HAS BEEN GRANTED
THE RIGHT TO CONTINUED EMPLOYMENT BY IT OR ANY OF ITS SUBSIDIARIES OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH IT OR ANY OF ITS
SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES
INTENDS TO TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH IT OR ANY OF ITS
SUBSIDIARIES, AS APPLICABLE, NOR DOES IT OR ANY OF ITS SUBSIDIARIES HAVE A
PRESENT INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES.


 


(O)                                 REGISTRATION RIGHTS AND VOTING RIGHTS. 
EXCEPT AS SET FORTH ON SCHEDULE 12(O) AND EXCEPT AS DISCLOSED IN EXCHANGE ACT
FILINGS, NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS PRESENTLY UNDER ANY
OBLIGATION, AND NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS GRANTED ANY RIGHTS,
TO REGISTER ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ PRESENTLY OUTSTANDING
SECURITIES OR ANY OF ITS SECURITIES THAT MAY HEREAFTER BE ISSUED.  EXCEPT AS SET
FORTH ON SCHEDULE 12(O) AND EXCEPT AS DISCLOSED IN EXCHANGE ACT FILINGS, TO ITS
KNOWLEDGE, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ STOCKHOLDERS HAS ENTERED INTO
ANY AGREEMENT WITH RESPECT TO ITS OR ANY OF ITS SUBSIDIARIES’ VOTING OF EQUITY
SECURITIES.


 


(P)                                 COMPLIANCE WITH LAWS; PERMITS.  NEITHER IT
NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF THE SARBANES-OXLEY ACT OF 2002 OR
ANY SEC RELATED REGULATION OR RULE OR ANY RULE OF THE PRINCIPAL MARKET
PROMULGATED THEREUNDER OR ANY OTHER APPLICABLE STATUTE, RULE, REGULATION, ORDER
OR RESTRICTION OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR
AGENCY THEREOF IN RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTIES WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO GOVERNMENTAL
ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE REQUIRED TO BE
OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE FILED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT AND THE ISSUANCE OF ANY OF THE SECURITIES, EXCEPT SUCH AS HAVE BEEN
DULY AND VALIDLY OBTAINED OR FILED, OR WITH RESPECT TO ANY FILINGS THAT MUST BE
MADE AFTER THE CLOSING DATE, AS WILL BE FILED IN A TIMELY MANNER.  IT AND EACH
OF ITS SUBSIDIARIES HAS ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND ANY
SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

20

--------------------------------------------------------------------------------


 


(Q)                                 ENVIRONMENTAL AND SAFETY LAWS.  NEITHER IT
NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR
REGULATION RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO
ITS KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO
COMPLY WITH ANY SUCH EXISTING STATUTE, LAW OR REGULATION.  EXCEPT AS SET FORTH
ON SCHEDULE 12(Q) AND/OR IN CONNECTION WITH THE TRANSPORT AND/OR STORAGE IN
ACCORDANCE, IN EACH CASE, WITH APPLICABLE LAW OF HAZARDOUS MATERIALS SOLELY IN
CONNECTION WITH ITS FREIGHT FORWARDING AND ADDED VALUE LOGISTICS SERVICES
BUSINESS, NO HAZARDOUS MATERIALS (AS DEFINED BELOW) ARE USED OR HAVE BEEN USED,
STORED, OR DISPOSED OF BY IT OR ANY OF ITS SUBSIDIARIES OR, TO ITS KNOWLEDGE, BY
ANY OTHER PERSON ON ANY PROPERTY OWNED, LEASED OR USED BY IT OR ANY OF ITS
SUBSIDIARIES.  FOR THE PURPOSES OF THE PRECEDING SENTENCE, “HAZARDOUS MATERIALS”
SHALL MEAN:


 


(I)                                     MATERIALS WHICH ARE LISTED OR OTHERWISE
DEFINED AS “HAZARDOUS” OR “TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL
AND/OR FOREIGN LAWS AND REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF
CONTAMINATION ON PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION,
THE CONTROL OF HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS
SUBSTANCES, INCLUDING BUILDING MATERIALS; AND


 


(II)                                  ANY PETROLEUM PRODUCTS OR NUCLEAR
MATERIALS.


 


(R)                                    VALID OFFERING.  ASSUMING THE ACCURACY OF
THE REPRESENTATIONS AND WARRANTIES OF LAURUS CONTAINED IN THIS AGREEMENT, THE
OFFER AND ISSUANCE OF THE SECURITIES WILL BE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND
QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF
ALL APPLICABLE STATE SECURITIES LAWS.


 


(S)                                  FULL DISCLOSURE.  IT AND EACH OF ITS
SUBSIDIARIES HAS PROVIDED LAURUS WITH ALL INFORMATION REQUESTED BY LAURUS IN
CONNECTION WITH LAURUS’ DECISION TO ENTER INTO THIS AGREEMENT.  NEITHER THIS
AGREEMENT, THE ANCILLARY AGREEMENTS NOR THE EXHIBITS AND SCHEDULES HERETO AND
THERETO NOR ANY OTHER DOCUMENT DELIVERED BY IT OR ANY OF ITS SUBSIDIARIES TO
LAURUS OR ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR THEREWITH OR WITH
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY ARE MADE, NOT MISLEADING.  ANY FINANCIAL PROJECTIONS AND OTHER ESTIMATES
PROVIDED TO LAURUS BY IT OR ANY OF ITS SUBSIDIARIES WERE BASED ON ITS AND ITS
SUBSIDIARIES’ EXPERIENCE IN THE INDUSTRY AND ON ASSUMPTIONS OF FACT AND OPINION
AS TO FUTURE EVENTS WHICH IT OR ANY OF ITS SUBSIDIARIES, AT THE DATE OF THE
ISSUANCE OF SUCH PROJECTIONS OR ESTIMATES, BELIEVED TO BE REASONABLE; PROVIDED
THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES OTHERWISE WARRANTS SUCH PROJECTIONS
OR ESTIMATES OR WARRANTS THAT THEY WILL BE REALIZED.


 


(T)                                    INSURANCE.  IT AND EACH OF ITS
SUBSIDIARIES HAS GENERAL COMMERCIAL, PRODUCT LIABILITY, FIRE AND CASUALTY
INSURANCE POLICIES WITH COVERAGES WHICH IT BELIEVES ARE CUSTOMARY FOR COMPANIES
SIMILARLY SITUATED TO IT AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR BUSINESS.


 


(U)                                 SEC REPORTS AND FINANCIAL STATEMENTS. 
EXCEPT AS SET FORTH ON SCHEDULE 12(U), IT AND EACH OF ITS SUBSIDIARIES HAS FILED
ALL PROXY STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT
UNDER THE EXCHANGE ACT.  THE PARENT HAS FURNISHED LAURUS

 

21

--------------------------------------------------------------------------------


 


WITH COPIES OF:  (I) ITS ANNUAL REPORT ON FORM 10-K FOR ITS FISCAL YEAR ENDED
DECEMBER 31, 2004; AND (II) ITS QUARTERLY REPORTS ON FORM 10-Q FOR ITS FISCAL
QUARTERS ENDED MARCH 31, 2005 AND JUNE 30, 2005, AND THE FORM 8-K FILINGS WHICH
IT HAS MADE DURING ITS FISCAL YEAR 2005 TO DATE (COLLECTIVELY, THE “SEC
REPORTS”).  EXCEPT AS SET FORTH ON SCHEDULE 12(U), EACH SEC REPORT WAS, AT THE
TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF ITS
RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS (AND
THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF THEIR RESPECTIVE FILING
DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT (I) AS
MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT
INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND CASH FLOWS OF
THE PARENT AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF, AND FOR, THE
PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


(V)                                 LISTING.  THE PARENT’S COMMON STOCK IS
LISTED OR QUOTED, AS APPLICABLE, ON THE PRINCIPAL MARKET AND SATISFIES ALL
REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING OR QUOTATION, AS APPLICABLE,
AND THE PARENT SHALL DO ALL THINGS NECESSARY FOR THE CONTINUATION OF SUCH
LISTING OR QUOTATION, AS APPLICABLE.  THE PARENT HAS NOT RECEIVED ANY NOTICE
THAT ITS COMMON STOCK WILL BE DELISTED FROM, OR NO LONGER QUOTED ON, AS
APPLICABLE, THE PRINCIPAL MARKET OR THAT ITS COMMON STOCK DOES NOT MEET ALL
REQUIREMENTS FOR SUCH LISTING OR QUOTATION, AS APPLICABLE.


 


(W)                               NO INTEGRATED OFFERING.  NEITHER IT, NOR ANY
OF ITS SUBSIDIARIES NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY IT FOR PURPOSES OF
THE SECURITIES ACT WHICH WOULD PREVENT IT FROM ISSUING THE SECURITIES PURSUANT
TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED
STOCKHOLDER APPROVAL PROVISIONS, NOR WILL IT OR ANY OF ITS AFFILIATES OR
SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


(X)                                   STOP TRANSFER.  THE SECURITIES ARE
RESTRICTED SECURITIES AS OF THE DATE OF THIS AGREEMENT.  NEITHER IT NOR ANY OF
ITS SUBSIDIARIES WILL ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE
SALE AND DELIVERY OF ANY OF THE SECURITIES AT SUCH TIME AS THE SECURITIES ARE
REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE,
EXCEPT AS REQUIRED BY STATE AND FEDERAL SECURITIES LAWS.


 


(Y)                                 DILUTION.  IT SPECIFICALLY ACKNOWLEDGES THAT
THE PARENT’S OBLIGATION TO ISSUE THE SHARES OF COMMON STOCK UPON CONVERSION OF
THE NOTES AND EXERCISE OF THE WARRANTS IS BINDING UPON THE PARENT AND
ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER SHAREHOLDERS OF THE PARENT.


 


(Z)                                   PATRIOT ACT.  IT CERTIFIES THAT, TO THE
BEST OF ITS KNOWLEDGE, NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS BEEN
DESIGNATED, NOR IS OR SHALL BE OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST”
AS DEFINED IN EXECUTIVE ORDER 13224.  IT HEREBY ACKNOWLEDGES THAT LAURUS SEEKS
TO

 

22

--------------------------------------------------------------------------------


 


COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, IT HEREBY REPRESENTS, WARRANTS AND
COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT IT OR ANY OF ITS
SUBSIDIARIES WILL PAY OR WILL CONTRIBUTE TO LAURUS HAS BEEN OR SHALL BE DERIVED
FROM, OR RELATED TO, ANY ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES
LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY IT OR ANY OF ITS SUBSIDIARIES TO
LAURUS, TO THE EXTENT THAT THEY ARE WITHIN ITS OR ANY SUCH SUBSIDIARY’S CONTROL
SHALL CAUSE LAURUS TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE
UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT
OF 2001.  IT SHALL PROMPTLY NOTIFY LAURUS IF ANY OF THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THIS SECTION 12(Z) CEASES TO BE TRUE AND ACCURATE
REGARDING IT OR ANY OF ITS SUBSIDIARIES.  IT SHALL PROVIDE LAURUS WITH ANY
ADDITIONAL INFORMATION REGARDING IT AND EACH SUBSIDIARY THEREOF THAT LAURUS
DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS
CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  IT UNDERSTANDS AND AGREES
THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS,
WARRANTIES AND COVENANTS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE
LAW OR REGULATION RELATED TO MONEY LAUNDERING OR SIMILAR ACTIVITIES, LAURUS MAY
UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR
REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF
LAURUS’ INVESTMENT IN IT.  IT FURTHER UNDERSTANDS THAT LAURUS MAY RELEASE
CONFIDENTIAL INFORMATION ABOUT IT AND ITS SUBSIDIARIES AND, IF APPLICABLE, ANY
UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF LAURUS, IN ITS SOLE
DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS OF LAURUS IN LIGHT OF
RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN
SUBSECTION (II) ABOVE.


 


(AA)                            COMPANY NAME; LOCATIONS OF OFFICES, RECORDS AND
COLLATERAL.  SCHEDULE 12(AA) SETS FORTH EACH COMPANY’S NAME AS IT APPEARS IN
OFFICIAL FILINGS IN THE STATE OF ITS ORGANIZATION, THE TYPE OF ENTITY OF EACH
COMPANY, THE ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY EACH COMPANY’S STATE
OF ORGANIZATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN ISSUED, EACH
COMPANY’S STATE OF ORGANIZATION, AND THE LOCATION OF EACH COMPANY’S CHIEF
EXECUTIVE OFFICE, CORPORATE OFFICES, WAREHOUSES, OTHER LOCATIONS OF COLLATERAL
AND LOCATIONS WHERE RECORDS WITH RESPECT TO COLLATERAL ARE KEPT (INCLUDING IN
EACH CASE THE COUNTY OF SUCH LOCATIONS) AND, EXCEPT AS SET FORTH IN SUCH
SCHEDULE 12(AA), SUCH LOCATIONS HAVE NOT CHANGED DURING THE PRECEDING TWELVE
MONTHS.  AS OF THE CLOSING DATE, DURING THE PRIOR FIVE YEARS, EXCEPT AS SET
FORTH IN SCHEDULE 12(AA), NO COMPANY HAS BEEN KNOWN AS OR CONDUCTED BUSINESS IN
ANY OTHER NAME (INCLUDING TRADE NAMES).  EACH COMPANY HAS ONLY ONE STATE OF
ORGANIZATION.


 


(BB)                          ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER:  (I) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS
ENGAGED IN ANY PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND
SECTION 4975 OF THE CODE); (II) IT AND EACH OF ITS SUBSIDIARIES HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF
ITS PLANS; (III) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY
EVENT OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION
TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE
BENEFIT PLAN(S); (IV) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY FIDUCIARY
RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT
OF PERSONS OTHER THAN ITS OR SUCH SUBSIDIARY’S EMPLOYEES; AND (V) NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY
MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER
PENSION PLAN AMENDMENTS ACT OF 1980.

 

23

--------------------------------------------------------------------------------


 


13.                                 COVENANTS.  EACH COMPANY, AS APPLICABLE,
COVENANTS AND AGREES WITH LAURUS AS FOLLOWS:


 


(A)                                  STOP-ORDERS.  IT SHALL ADVISE LAURUS,
PROMPTLY AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER
PREVENTING OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE PARENT, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE PARENT FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


 


(B)                                 LISTING.  IT SHALL PROMPTLY SECURE THE
LISTING OR QUOTATION, AS APPLICABLE, OF THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS ON THE PRINCIPAL MARKET
UPON WHICH SHARES OF COMMON STOCK ARE LISTED OR QUOTED, AS APPLICABLE, (SUBJECT
TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING OR QUOTATION, AS
APPLICABLE, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED OR
QUOTED, AS APPLICABLE.  THE PARENT SHALL MAINTAIN THE LISTING OR QUOTATION, AS
APPLICABLE, OF ITS COMMON STOCK ON THE PRINCIPAL MARKET, AND WILL COMPLY IN ALL
MATERIAL RESPECTS WITH THE PARENT’S REPORTING, FILING AND OTHER OBLIGATIONS
UNDER THE BYLAWS OR RULES OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
(“NASD”) AND SUCH EXCHANGES, AS APPLICABLE.


 


(C)                                  MARKET REGULATIONS.  IT SHALL NOTIFY THE
SEC, NASD AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR
REQUIREMENTS, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE
ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY
APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE
SECURITIES TO LAURUS AND PROMPTLY PROVIDE COPIES THEREOF TO LAURUS.


 


(D)                                 REPORTING REQUIREMENTS.  IT SHALL TIMELY
FILE WITH THE SEC ALL REPORTS REQUIRED TO BE FILED PURSUANT TO THE EXCHANGE ACT
AND REFRAIN FROM TERMINATING ITS STATUS AS AN ISSUER REQUIRED BY THE EXCHANGE
ACT TO FILE REPORTS THEREUNDER EVEN IF THE EXCHANGE ACT OR THE RULES OR
REGULATIONS THEREUNDER WOULD PERMIT SUCH TERMINATION.


 


(E)                                  USE OF FUNDS.  IT SHALL ONLY USE THE
PROCEEDS OF THE LOANS FOR GENERAL CORPORATE PURPOSES IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT INCLUDING THE REPAYMENT OF THE COMPANIES’ EXISTING
INDEBTEDNESS ZOHAR II 2005-1 LIMITED AND PATRIARCH PARTNERS AGENCY SERVICES,
LLC, ITS AGENT.


 


(F)                                    ACCESS TO FACILITIES.  IT SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED
BY LAURUS (OR ANY SUCCESSOR OF LAURUS), UPON REASONABLE NOTICE AND DURING NORMAL
BUSINESS HOURS, AT COMPANY’S EXPENSE AND ACCOMPANIED BY A REPRESENTATIVE OF
COMPANY AGENT (PROVIDED THAT NO SUCH PRIOR NOTICE SHALL BE REQUIRED TO BE GIVEN
AND NO SUCH REPRESENTATIVE SHALL BE REQUIRED TO ACCOMPANY LAURUS IN THE EVENT
LAURUS BELIEVES SUCH ACCESS IS NECESSARY TO PRESERVE OR PROTECT THE COLLATERAL
OR FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT),
TO:


 


(I)                                     VISIT AND INSPECT ANY OF ITS OR ANY SUCH
SUBSIDIARY’S PROPERTIES;


 


(II)                                  EXAMINE ITS OR ANY SUCH SUBSIDIARY’S
CORPORATE AND FINANCIAL RECORDS (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY
FEDERAL, STATE OR LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS
THEREFROM; AND

 

24

--------------------------------------------------------------------------------


 


(III)                               DISCUSS ITS OR ANY SUCH SUBSIDIARY’S
AFFAIRS, FINANCES AND ACCOUNTS WITH ITS OR ANY SUCH SUBSIDIARY’S DIRECTORS,
OFFICERS AND ACCOUNTANTS.

 

Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to Laurus unless Laurus signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

 


(G)                                 TAXES.  IT SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND
DISCHARGED, WHEN DUE AND PAYABLE, ALL LAWFUL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT AND ITS SUBSIDIARIES’ INCOME, PROFITS,
PROPERTY OR BUSINESS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT ANY SUCH TAX,
ASSESSMENT, CHARGE OR LEVY NEED NOT BE PAID CURRENTLY IF (I) THE VALIDITY
THEREOF SHALL CURRENTLY AND DILIGENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (II) SUCH TAX, ASSESSMENT, CHARGE OR LEVY SHALL HAVE NO EFFECT ON
THE LIEN PRIORITY OF LAURUS IN THE COLLATERAL, AND (III) IF IT AND/OR SUCH
SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET ASIDE ON ITS AND/OR SUCH SUBSIDIARY’S
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP; AND
PROVIDED, FURTHER, THAT IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND
FOREIGN SUBSIDIARIES TO, PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES
FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN ON ANY
COLLATERAL WHICH MAY HAVE ATTACHED AS SECURITY THEREFOR.


 


(H)                                 INSURANCE.  IT SHALL BEAR THE FULL RISK OF
LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL.  IT
AND EACH OF ITS SUBSIDIARIES SHALL KEEP ITS ASSETS WHICH ARE OF AN INSURABLE
CHARACTER INSURED BY FINANCIALLY SOUND AND REPUTABLE INSURERS AGAINST LOSS OR
DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS CUSTOMARILY INSURED AGAINST BY
COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED AS IT AND ITS SUBSIDIARIES; AND
IT AND ITS SUBSIDIARIES SHALL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND
PROPERTY TO THE EXTENT AND IN THE MANNER WHICH IT AND/OR SUCH SUBSIDIARY THEREOF
REASONABLY BELIEVES IS CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESS SIMILARLY
SITUATED AS IT AND ITS SUBSIDIARIES AND TO THE EXTENT AVAILABLE ON COMMERCIALLY
REASONABLE TERMS.  IT AND EACH OF ITS SUBSIDIARIES WILL JOINTLY AND SEVERALLY
BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT
TO THE ASSETS PLEDGED TO LAURUS AS SECURITY FOR ITS OBLIGATIONS HEREUNDER AND
UNDER THE ANCILLARY AGREEMENTS.  AT ITS OWN COST AND EXPENSE IN AMOUNTS AND WITH
CARRIERS REASONABLY ACCEPTABLE TO LAURUS, IT AND EACH OF ITS SUBSIDIARIES SHALL
(I) KEEP ALL THEIR INSURABLE PROPERTIES AND PROPERTIES IN WHICH THEY HAVE AN
INTEREST INSURED AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE
HAZARDS COVERED BY EXTENDED COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR
SUCH AMOUNTS, AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES
SIMILAR TO IT OR THE RESPECTIVE SUBSIDIARY’S INCLUDING BUSINESS INTERRUPTION
INSURANCE; (II) MAINTAIN CRIME INSURANCE IN SUCH AMOUNTS AS IS CUSTOMARY IN THE
CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO IT AND ITS SUBSIDIARIES’
INSURING AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL MISAPPROPRIATION OF
INSURED’S OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT
ANY TIME HAVE ACCESS TO ITS OR ANY OF ITS SUBSIDIARIES ASSETS OR FUNDS EITHER
DIRECTLY OR THROUGH GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT
GENERALLY THE DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT
LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE
SUFFERED BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR
INSURANCE AS MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN
WHICH IT OR ANY OF ITS SUBSIDIARIES IS ENGAGED IN BUSINESS; AND (V) FURNISH
LAURUS WITH (X) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH
POLICIES AT LEAST

 

25

--------------------------------------------------------------------------------


 


THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, (Y) EXCEPTING ITS AND ITS
SUBSIDIARIES’ WORKERS’ COMPENSATION POLICY, ENDORSEMENTS TO SUCH POLICIES NAMING
LAURUS AS “CO-INSURED” OR “ADDITIONAL INSURED” AND APPROPRIATE LOSS PAYABLE
ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, NAMING LAURUS AS
LENDERS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO LAURUS THE INSURANCE COVERAGE
SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF ANY COMPANY OR ANY
OF ITS SUBSIDIARIES AND THE INSURER WILL PROVIDE LAURUS WITH AT LEAST THIRTY
(30) DAYS NOTICE PRIOR TO CANCELLATION.  IT SHALL INSTRUCT THE INSURANCE
CARRIERS THAT IN THE EVENT OF ANY LOSS THEREUNDER, THE CARRIERS SHALL MAKE
PAYMENT FOR SUCH LOSS TO LAURUS AND NOT TO ANY COMPANY OR ANY OF ITS
SUBSIDIARIES AND LAURUS JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY CHECK,
DRAFT OR OTHER INSTRUMENT PAYABLE TO ANY COMPANY AND/OR ANY OF ITS SUBSIDIARIES
AND LAURUS JOINTLY, LAURUS MAY ENDORSE, AS APPLICABLE, SUCH COMPANY’S AND/OR ANY
OF ITS SUBSIDIARIES’ NAME THEREON AND DO SUCH OTHER THINGS AS LAURUS MAY DEEM
ADVISABLE TO REDUCE THE SAME TO CASH.  LAURUS IS HEREBY AUTHORIZED TO ADJUST AND
COMPROMISE CLAIMS.  ALL LOSS RECOVERIES RECEIVED BY LAURUS UPON ANY SUCH
INSURANCE MAY BE APPLIED TO THE OBLIGATIONS, IN SUCH ORDER AS LAURUS IN ITS SOLE
DISCRETION SHALL DETERMINE OR SHALL OTHERWISE BE DELIVERED TO COMPANY AGENT FOR
THE BENEFIT OF THE APPLICABLE COMPANY AND/OR ITS SUBSIDIARIES.  ANY SURPLUS
SHALL BE PAID BY LAURUS TO COMPANY AGENT FOR THE BENEFIT OF THE APPLICABLE
COMPANY AND/OR ITS SUBSIDIARIES, OR APPLIED AS MAY BE OTHERWISE REQUIRED BY
LAW.  ANY DEFICIENCY THEREON SHALL BE PAID, AS APPLICABLE, BY COMPANIES AND
THEIR SUBSIDIARIES TO LAURUS, ON DEMAND.


 


(I)                                     INTELLECTUAL PROPERTY.  IT SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN IN FULL FORCE AND EFFECT ITS
CORPORATE EXISTENCE, RIGHTS AND FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO
USE INTELLECTUAL PROPERTY OWNED OR POSSESSED BY IT AND REASONABLY DEEMED TO BE
NECESSARY TO THE CONDUCT OF ITS BUSINESS.


 


(J)                                     PROPERTIES.  IT SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER
AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL
NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS
THERETO; AND IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, AT ALL TIMES
COMPLY WITH EACH PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH
IT OCCUPIES PROPERTY IF THE BREACH OF SUCH PROVISION COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(K)                                  CONFIDENTIALITY.  IT SHALL NOT, AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY
PUBLIC ANNOUNCEMENT, THE NAME OF LAURUS, UNLESS EXPRESSLY AGREED TO BY LAURUS OR
UNLESS AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION,
AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.  NOTWITHSTANDING THE FOREGOING,
EACH COMPANY AND ITS SUBSIDIARIES MAY DISCLOSE LAURUS’ IDENTITY AND THE TERMS OF
THIS AGREEMENT TO ITS CURRENT AND PROSPECTIVE DEBT AND EQUITY FINANCING SOURCES.


 


(L)                                     REQUIRED APPROVALS.  IT SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, WITHOUT THE PRIOR WRITTEN CONSENT
OF LAURUS, (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
(EXCLUSIVE OF TRADE DEBT, EARN OUT OBLIGATIONS OF THE COMPANIES SET FORTH ON
SCHEDULE 13(L), EARN OUT OBLIGATIONS OF THE COMPANIES INCURRED AFTER THE DATE
HEREOF PURSUANT TO ACQUISITIONS BY THE COMPANIES APPROVED, IN EACH CASE, IN
WRITING BY LAURUS AND SUBORDINATED DEBT) WHETHER SECURED OR UNSECURED OTHER THAN
EACH COMPANY’S INDEBTEDNESS TO LAURUS AND AS SET FORTH ON
SCHEDULE 13(L)(I) ATTACHED HERETO AND MADE A PART HEREOF; (II) CANCEL ANY DEBT
OWING TO IT IN EXCESS OF $50,000 IN THE AGGREGATE DURING ANY 12 MONTH PERIOD;
(III) EXCEPT AS SET FORTH IN

 

26

--------------------------------------------------------------------------------


 


SCHEDULE 13(L)(III), ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME DIRECTLY OR
CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER PERSON,
EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY IT OR ITS SUBSIDIARIES FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (IV) EXCEPT AS SET FORTH IN SCHEDULE 13(1)(IV), DIRECTLY OR INDIRECTLY
DECLARE, PAY OR MAKE ANY CASH DIVIDEND OR DISTRIBUTION ON ANY CLASS OF ITS STOCK
OR APPLY ANY OF ITS FUNDS, PROPERTY OR ASSETS TO THE PURCHASE, REDEMPTION OR
OTHER RETIREMENT OF ANY OF ITS OR ITS SUBSIDIARIES’ STOCK OUTSTANDING ON THE
DATE HEREOF, OR ISSUE ANY PREFERRED STOCK (OTHER THAN PREFERRED STOCK, INCLUDING
CONVERTIBLE PREFERRED STOCK, WHICH DOES NOT PERMIT THE PAYMENT OF CASH DIVIDENDS
OR PERMITS THE PAYMENT OF DIVIDENDS IN KIND); (V) EXCEPT AS SET FORTH IN
SCHEDULE 13(L)(V) PURCHASE OR HOLD BENEFICIALLY ANY STOCK OR OTHER SECURITIES OR
EVIDENCES OF INDEBTEDNESS OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO,
OR MAKE ANY INVESTMENT OR ACQUIRE ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON,
INCLUDING ANY PARTNERSHIP OR JOINT VENTURE, EXCEPT (X) TRAVEL ADVANCES, (Y)
LOANS TO ITS AND ITS SUBSIDIARIES’ OFFICERS AND EMPLOYEES NOT EXCEEDING AT ANY
ONE TIME AN AGGREGATE OF $10,000, AND (Z) LOANS TO ITS EXISTING SUBSIDIARIES SO
LONG AS SUCH SUBSIDIARIES ARE DESIGNATED AS EITHER A CO-BORROWER HEREUNDER OR
HAS ENTERED INTO SUCH GUARANTY AND SECURITY DOCUMENTATION REQUIRED BY LAURUS,
INCLUDING, WITHOUT LIMITATION, TO GRANT TO LAURUS A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN SUBSTANTIALLY ALL OF SUCH SUBSIDIARY’S ASSETS TO SECURE THE
OBLIGATIONS; (VI) CREATE OR PERMIT TO EXIST ANY SUBSIDIARY, OTHER THAN ANY
SUBSIDIARY IN EXISTENCE ON THE DATE HEREOF AND LISTED IN SCHEDULE 12(B) UNLESS
SUCH NEW SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY AND IS DESIGNATED BY LAURUS AS
EITHER A CO-BORROWER OR GUARANTOR HEREUNDER AND SUCH SUBSIDIARY SHALL HAVE
ENTERED INTO ALL SUCH DOCUMENTATION REQUIRED BY LAURUS, INCLUDING, WITHOUT
LIMITATION, TO GRANT TO LAURUS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
SUBSTANTIALLY ALL OF SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS;
(VII) DIRECTLY OR INDIRECTLY, PREPAY ANY INDEBTEDNESS (OTHER THAN TO LAURUS AND
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), OR, EXCEPT AS
SET FORTH IN SCHEDULE 12(C), REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE) EXCEPT TO MAKE SCHEDULED PAYMENTS OF PRINCIPAL
AND INTEREST THEREOF; (VIII) ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER
REORGANIZATION WITH OR INTO ANY OTHER PERSON OR ACQUIRE ALL OR A PORTION OF THE
ASSETS OR STOCK OF ANY PERSON OR PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR
MERGE WITH IT, UNLESS, IN THE CASE OF A MERGER OR CONSOLIDATION, (1) SUCH
COMPANY IS THE SURVIVING ENTITY OF SUCH MERGER OR CONSOLIDATION OR THE COMPANY
OF WHICH SUCH COMPANY IS A SUBSIDIARY CONTROLS THE SURVIVING ENTITY AFTER THE
CONSUMMATION OF SUCH MERGER OR CONSOLIDATION, (2) NO EVENT OF DEFAULT SHALL
EXIST IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH MERGER OR
CONSOLIDATION, (3) SUCH COMPANY SHALL HAVE PROVIDED LAURUS COPIES OF ALL
DOCUMENTATION RELATING TO SUCH MERGER OR CONSOLIDATION AND (4) SUCH COMPANY
SHALL HAVE PROVIDED LAURUS WITH AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
OF SUCH MERGER OR CONSOLIDATION; (IX) MATERIALLY CHANGE THE NATURE OF THE
BUSINESS IN WHICH IT IS PRESENTLY ENGAGED; (X) BECOME SUBJECT TO (INCLUDING,
WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR
INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT ITS OR
ANY OF ITS SUBSIDIARIES’ RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS; (XI) CHANGE ITS FISCAL YEAR OR MAKE ANY CHANGES
IN ACCOUNTING TREATMENT AND REPORTING PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO
LAURUS EXCEPT AS REQUIRED BY GAAP OR IN THE TAX REPORTING TREATMENT OR EXCEPT AS
REQUIRED BY LAW; (XII) ENTER INTO ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR
AFFILIATE, EXCEPT IN THE ORDINARY COURSE ON ARMS-LENGTH TERMS; (XIII) BILL
ACCOUNTS UNDER ANY NAME EXCEPT THE PRESENT NAME OF SUCH COMPANY, AS SUCH NAME
MAY BE AMENDED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13(O) HEREOF; OR
(XIV) SELL, LEASE, TRANSFER

 

27

--------------------------------------------------------------------------------


 


OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS, OR ANY OF THE
PROPERTIES OR ASSETS OF ITS SUBSIDIARIES, EXCEPT FOR (1) THE SALE OF INVENTORY
IN THE ORDINARY COURSE OF BUSINESS AND (2) THE DISPOSITION OR TRANSFER IN THE
ORDINARY COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT
EQUIPMENT AND ONLY TO THE EXTENT THAT (X) THE PROCEEDS OF ANY SUCH DISPOSITION
ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO LAURUS’ FIRST
PRIORITY SECURITY INTEREST OR ARE USED TO REPAY LOANS OR TO PAY GENERAL
CORPORATE EXPENSES, OR (Y) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH
CONTINUES TO EXIST, THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS TO BE HELD AS
CASH COLLATERAL FOR THE OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 13(L), LAURUS’ APPROVAL SHALL NOT BE REQUIRED WITH
RESPECT TO ANY TRANSFER BY ANY COMPANY OF CASH TO ANY FOREIGN SUBSIDIARY OF NOT
MORE THAN $50,000 IN THE AGGREGATE PER BUSINESS DAY, PROVIDED THAT (X) SUCH
TRANSFERS ARE MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH ITS
BUSINESS PRACTICES AND (Y) SUCH TRANSFERS ARE MADE BY A COMPANY TO A FOREIGN
SUBSIDIARY FOR THE DIRECT PURPOSE OF REIMBURSING AND/OR PAYING SUCH FOREIGN
SUBSIDIARY FOR (I) THE COST OF SHIPPING EXPENSES AND (II) AIRLINE CARRIER
EXPENSES, IN EACH CASE, INCURRED BY SUCH FOREIGN SUBSIDIARY FOR THE BENEFIT OF
SUCH COMPANY.  COMPANY AGENT SHALL PROVIDE LAURUS A REPORT NOT LATER THAN THE
FIFTH BUSINESS DAY OF EACH MONTH DETAILING ALL SUCH CASH TRANSFERS MADE BY THE
COMPANIES FOR THE IMMEDIATELY PRECEDING MONTH.


 


(M)                               REISSUANCE OF SECURITIES.  THE PARENT SHALL
REISSUE CERTIFICATES REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH
IN SECTION 39 BELOW AT SUCH TIME AS:


 


(I)                                     THE HOLDER THEREOF IS PERMITTED TO
DISPOSE OF SUCH SECURITIES PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(II)                                  UPON RESALE SUBJECT TO AN EFFECTIVE
REGISTRATION STATEMENT AFTER SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES
ACT.


 

The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.

 


(N)                                 OPINION.  ON THE CLOSING DATE, IT SHALL
DELIVER TO LAURUS AN OPINION REASONABLY ACCEPTABLE TO LAURUS FROM EACH COMPANY’S
LEGAL COUNSEL.  EACH COMPANY WILL PROVIDE, AT THE COMPANIES’ JOINT AND SEVERAL
EXPENSE, SUCH OTHER LEGAL OPINIONS IN THE FUTURE AS ARE REASONABLY NECESSARY FOR
THE CONVERSION OF THE NOTES AND THE EXERCISE OF THE WARRANTS.


 


(O)                                 LEGAL NAME, ETC.  IT SHALL NOT, WITHOUT
PROVIDING LAURUS WITH 30 DAYS PRIOR WRITTEN NOTICE, CHANGE (I) ITS NAME AS IT
APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS ORGANIZATION, (II) THE TYPE
OF LEGAL ENTITY IT IS, (III) ITS ORGANIZATION IDENTIFICATION NUMBER, IF ANY,
ISSUED BY ITS STATE OF ORGANIZATION, (IV) ITS STATE OF ORGANIZATION OR (V) AMEND
ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT.


 


(P)                                 COMPLIANCE WITH LAWS.  THE OPERATION OF EACH
OF ITS AND EACH OF ITS SUBSIDIARIES’ BUSINESS IS AND SHALL CONTINUE TO BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, RULES AND ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS
RELATING TO TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND

 

28

--------------------------------------------------------------------------------


 


EMPLOYEE CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND
WELFARE BENEFITS, EMPLOYEE HEALTH AND SAFETY AND ENVIRONMENTAL MATTERS.


 


(Q)                                 NOTICES.  IT AND EACH OF ITS SUBSIDIARIES
SHALL PROMPTLY INFORM LAURUS IN WRITING OF:  (I) THE COMMENCEMENT OF ALL
PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY NOTICES
FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND PROCEEDINGS
IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY CONCERNING ANY EVENT
WHICH COULD REASONABLY BE EXPECTED TO HAVE SINGLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; (II) ANY CHANGE WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; (III) ANY EVENT OF DEFAULT OR
DEFAULT; AND (IV) ANY DEFAULT OR ANY EVENT WHICH WITH THE PASSAGE OF TIME OR
GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY AGREEMENT FOR THE
PAYMENT OF MONEY TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH
IT OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS OR ANY SUCH SUBSIDIARY’S PROPERTIES
MAY BE BOUND THE BREACH OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(R)                                    MARGIN STOCK.  IT SHALL NOT PERMIT ANY OF
THE PROCEEDS OF THE LOANS MADE HEREUNDER TO BE USED DIRECTLY OR INDIRECTLY TO
“PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO
“PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF
THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(S)                                  OFFERING RESTRICTIONS.  EXCEPT AS
PREVIOUSLY DISCLOSED IN THE SEC REPORTS OR IN THE EXCHANGE ACT FILINGS, OR STOCK
OR STOCK OPTIONS GRANTED TO ITS EMPLOYEES OR DIRECTORS, NEITHER IT NOR ANY OF
ITS SUBSIDIARIES SHALL, PRIOR TO THE FULL REPAYMENT OR CONVERSION OF THE NOTES
(TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST AND FEES RELATED THERETO), (X)
ENTER INTO ANY EQUITY LINE OF CREDIT AGREEMENT OR SIMILAR AGREEMENT OR (Y)
ISSUE, OR ENTER INTO ANY AGREEMENT TO ISSUE, ANY SECURITIES WITH A
VARIABLE/FLOATING CONVERSION AND/OR PRICING FEATURE WHICH ARE OR COULD BE (BY
CONVERSION OR REGISTRATION) FREE-TRADING SECURITIES (I.E. COMMON STOCK SUBJECT
TO A REGISTRATION STATEMENT).


 


(T)                                    AUTHORIZATION AND RESERVATION OF SHARES. 
THE PARENT SHALL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AND
EXERCISE OF THE WARRANTS.


 


(U)                                 FINANCING RIGHT OF FIRST REFUSAL.


 


(I)                                     IT HEREBY GRANTS TO LAURUS A RIGHT OF
FIRST REFUSAL TO PROVIDE ANY ADDITIONAL FINANCING (AS DEFINED BELOW) TO BE
ISSUED BY ANY COMPANY AND/OR ANY OF ITS SUBSIDIARIES (THE “ADDITIONAL FINANCING
PARTIES”), SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS.  FROM AND AFTER THE
DATE HEREOF, PRIOR TO THE INCURRENCE OF ANY ADDITIONAL INDEBTEDNESS WHICH IS
CONVERTIBLE IN WHOLE OR IN PART INTO ANY EQUITY INTERESTS OF THE ADDITIONAL
FINANCING PARTIES (AN “ADDITIONAL FINANCING”), COMPANY AGENT SHALL NOTIFY LAURUS
OF SUCH ADDITIONAL FINANCING.  IN CONNECTION THEREWITH, COMPANY AGENT SHALL
SUBMIT A FULLY EXECUTED TERM SHEET (A “PROPOSED TERM SHEET”) TO LAURUS SETTING
FORTH THE TERMS, CONDITIONS AND PRICING OF ANY SUCH ADDITIONAL FINANCING (SUCH
FINANCING TO BE NEGOTIATED ON “ARM’S LENGTH” TERMS AND THE TERMS THEREOF TO BE
NEGOTIATED IN GOOD FAITH) PROPOSED TO BE ENTERED INTO BY THE ADDITIONAL
FINANCING PARTIES.  LAURUS SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
DELIVER TO COMPANY AGENT ITS OWN PROPOSED TERM

 

29

--------------------------------------------------------------------------------


 


SHEET (THE “LAURUS TERM SHEET”) SETTING FORTH THE TERMS AND CONDITIONS UPON
WHICH LAURUS WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL FINANCING TO THE
ADDITIONAL FINANCING PARTIES.  THE LAURUS TERM SHEET SHALL CONTAIN TERMS NO LESS
FAVORABLE TO THE ADDITIONAL FINANCING PARTIES THAN THOSE OUTLINED IN PROPOSED
TERM SHEET.  LAURUS SHALL DELIVER TO COMPANY AGENT THE LAURUS TERM SHEET WITHIN
TEN BUSINESS DAYS OF RECEIPT OF EACH SUCH PROPOSED TERM SHEET.  IF THE
PROVISIONS OF THE LAURUS TERM SHEET ARE AT LEAST AS FAVORABLE TO THE ADDITIONAL
FINANCING PARTIES AS THE PROVISIONS OF THE PROPOSED TERM SHEET, THE ADDITIONAL
FINANCING PARTIES SHALL ENTER INTO AND CONSUMMATE THE ADDITIONAL FINANCING
TRANSACTION OUTLINED IN THE LAURUS TERM SHEET.


 


(II)           IT SHALL NOT, AND SHALL NOT PERMIT ITS SUBSIDIARIES TO, AGREE,
DIRECTLY OR INDIRECTLY, TO ANY RESTRICTION WITH ANY PERSON WHICH LIMITS THE
ABILITY OF LAURUS TO CONSUMMATE AN ADDITIONAL FINANCING WITH IT OR ANY OF ITS
SUBSIDIARIES.


 


(V)           PROHIBITION OF AMENDMENTS TO SUBORDINATED DEBT DOCUMENTATION.  IT
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, AMEND, MODIFY OR IN ANY
WAY ALTER THE TERMS OF ANY OF THE SUBORDINATED DEBT DOCUMENTATION.


 


(W)          PROHIBITION OF GRANT OF COLLATERAL FOR SUBORDINATED DEBT
DOCUMENTATION.  IT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, GRANT
OR PERMIT ANY OF ITS SUBSIDIARIES TO GRANT TO ANY PERSON ANY COLLATERAL OF SUCH
COMPANY OR ANY COLLATERAL OF ANY OF ITS SUBSIDIARIES AS SECURITY FOR ANY
OBLIGATION ARISING UNDER THE SUBORDINATED DEBT DOCUMENTATION.


 


(X)            PROHIBITIONS OF PAYMENT UNDER SUBORDINATED DEBT DOCUMENTATION. 
NEITHER IT NOR ANY OF ITS SUBSIDIARIES SHALL, WITHOUT THE PRIOR WRITTEN CONSENT
OF LAURUS, MAKE ANY PAYMENTS IN RESPECT OF THE INDEBTEDNESS EVIDENCED BY THE
SUBORDINATED DEBT DOCUMENTATION, OTHER THAN AS EXPRESSLY PERMITTED BY THE TERMS
THEREOF.


 


14.           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF LAURUS AND AT THE SOLE EXPENSE OF COMPANIES, EACH COMPANY
SHALL PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS
AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS LAURUS MAY REASONABLY REQUEST
(A) TO OBTAIN THE FULL BENEFITS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS,
(B) TO PROTECT, PRESERVE AND MAINTAIN LAURUS’ RIGHTS IN THE COLLATERAL AND UNDER
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, AND/OR (C) TO ENABLE LAURUS TO
EXERCISE ALL OR ANY OF THE RIGHTS AND POWERS HEREIN GRANTED OR ANY ANCILLARY
AGREEMENT.


 


15.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF LAURUS.  LAURUS
HEREBY REPRESENTS, WARRANTS AND COVENANTS TO EACH COMPANY AS FOLLOWS:


 


(A)           REQUISITE POWER AND AUTHORITY; DUE EXECUTION.  LAURUS HAS ALL
NECESSARY POWER AND AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO EXECUTE
AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO CARRY OUT THEIR
PROVISIONS.  ALL CORPORATE ACTION ON LAURUS’ PART REQUIRED FOR THE LAWFUL
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS HAVE BEEN
OR WILL BE EFFECTIVELY TAKEN PRIOR TO THE CLOSING DATE.  UPON THEIR EXECUTION
AND DELIVERY, THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE VALID AND
BINDING OBLIGATIONS OF LAURUS, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
EXCEPT (A) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS, AND (B) AS LIMITED BY GENERAL PRINCIPLES OF

 

30

--------------------------------------------------------------------------------


 


EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.  THE
ENTERING INTO BY LAURUS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS DOES NOT
CONFLICT WITH THE TERMS OF ANY AGREEMENT TO WHICH LAURUS IS A PARTY.  LAURUS HAS
TAKEN ALL ACTION NECESSARY FOR THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY
LAURUS OF THIS AGREEMENT.


 


(B)           INVESTMENT REPRESENTATIONS.  LAURUS UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION
CONTAINED IN THE SECURITIES ACT BASED IN PART UPON LAURUS’ REPRESENTATIONS
CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT LAURUS IS AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES
ACT.  LAURUS HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE INFORMATION IT
CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE NOTES TO BE ISSUED TO IT UNDER THIS AGREEMENT AND THE SECURITIES
ACQUIRED BY IT UPON THE CONVERSION OF THE NOTES.


 


(C)           LAURUS BEARS ECONOMIC RISK.  LAURUS HAS SUBSTANTIAL EXPERIENCE IN
EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF SECURITIES IN
COMPANIES SIMILAR TO THE PARENT SO THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE PARENT AND HAS THE CAPACITY TO PROTECT ITS
OWN INTERESTS.  LAURUS MUST BEAR THE ECONOMIC RISK OF THIS INVESTMENT UNTIL THE
SECURITIES ARE SOLD PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, OR (II) AN EXEMPTION FROM REGISTRATION IS AVAILABLE.


 


(D)           INVESTMENT FOR OWN ACCOUNT.  THE SECURITIES ARE BEING ISSUED TO
LAURUS FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT
AND NOT WITH A VIEW TOWARDS OR FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.


 


(E)           LAURUS CAN PROTECT ITS INTEREST.  LAURUS REPRESENTS THAT BY REASON
OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL EXPERIENCE, LAURUS HAS
THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE NOTES,
AND THE SECURITIES AND TO PROTECT ITS OWN INTERESTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND THE ANCILLARY AGREEMENTS. 
FURTHER, LAURUS IS AWARE OF NO PUBLICATION OF ANY ADVERTISEMENT IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED IN THE AGREEMENT OR THE ANCILLARY AGREEMENTS.


 


(F)            ACCREDITED INVESTOR.  LAURUS REPRESENTS THAT IT IS AN ACCREDITED
INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.


 


(G)           SHORTING.  NEITHER LAURUS NOR ANY OF ITS AFFILIATES OR INVESTMENT
PARTNERS HAS, WILL, OR WILL CAUSE ANY PERSON, TO DIRECTLY ENGAGE IN “SHORT
SALES” OF THE PARENT’S COMMON STOCK AS LONG AS THE MINIMUM BORROWING NOTE SHALL
BE OUTSTANDING.


 


(H)           PATRIOT ACT.  LAURUS CERTIFIES THAT, TO THE BEST OF LAURUS’
KNOWLEDGE, LAURUS HAS NOT BEEN DESIGNATED, AND IS NOT OWNED OR CONTROLLED, BY A
“SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER 13224.  LAURUS SEEKS TO
COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, LAURUS HEREBY REPRESENTS, WARRANTS
AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT LAURUS WILL USE TO
MAKE THE LOANS HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY
THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO DISBURSEMENT BY
LAURUS TO ANY COMPANY TO THE EXTENT WITHIN LAURUS’ CONTROL, SHALL CAUSE LAURUS
TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE UNITED STATES
INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE

 

31

--------------------------------------------------------------------------------


 


UNITED STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST
FINANCING ACT OF 2001.  LAURUS SHALL PROMPTLY NOTIFY THE COMPANY AGENT IF ANY OF
THESE REPRESENTATIONS CEASES TO BE TRUE AND ACCURATE REGARDING LAURUS.  LAURUS
AGREES TO PROVIDE THE COMPANY ANY ADDITIONAL INFORMATION REGARDING LAURUS THAT
THE COMPANY DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL
APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  LAURUS
UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE
FOREGOING REPRESENTATIONS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE
LAW OR REGULATION RELATED TO MONEY LAUNDERING SIMILAR ACTIVITIES, LAURUS MAY
UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR
REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF
LAURUS’ INVESTMENT IN THE PARENT.  LAURUS FURTHER UNDERSTANDS THAT THE PARENT
MAY RELEASE INFORMATION ABOUT LAURUS AND, IF APPLICABLE, ANY UNDERLYING
BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE PARENT, IN ITS SOLE DISCRETION,
DETERMINES THAT IT IS IN THE BEST INTERESTS OF THE PARENT IN LIGHT OF RELEVANT
RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II) ABOVE.


 


(I)            LIMITATION ON ACQUISITION OF COMMON STOCK.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY ANCILLARY AGREEMENT,
OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO IN CONNECTION WITH ANY
OTHER TRANSACTION ENTERED INTO BY AND BETWEEN LAURUS AND ANY COMPANY (AND/OR
SUBSIDIARIES OR AFFILIATES OF ANY COMPANY), LAURUS SHALL NOT ACQUIRE STOCK IN
THE PARENT (INCLUDING, WITHOUT LIMITATION, PURSUANT TO A CONTRACT TO PURCHASE,
BY EXERCISING AN OPTION OR WARRANT, BY CONVERTING ANY OTHER SECURITY OR
INSTRUMENT, BY ACQUIRING OR EXERCISING ANY OTHER RIGHT TO ACQUIRE, SHARES OF
STOCK OR OTHER SECURITY CONVERTIBLE INTO SHARES OF STOCK IN THE PARENT, OR
OTHERWISE, AND SUCH OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS SHALL NOT BE
EXERCISABLE) TO THE EXTENT SUCH STOCK ACQUISITION WOULD CAUSE ANY INTEREST
(INCLUDING ANY ORIGINAL ISSUE DISCOUNT) PAYABLE BY ANY COMPANY TO LAURUS NOT TO
QUALIFY AS PORTFOLIO INTEREST, WITHIN THE MEANING OF SECTION 881(C)(2) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) BY REASON OF
SECTION 881(C)(3) OF THE CODE, TAKING INTO ACCOUNT THE CONSTRUCTIVE OWNERSHIP
RULES UNDER SECTION 871(H)(3)(C) OF THE CODE (THE “STOCK ACQUISITION
LIMITATION”).  THE STOCK ACQUISITION LIMITATION SHALL AUTOMATICALLY BECOME NULL
AND VOID WITHOUT ANY NOTICE TO ANY COMPANY UPON THE EARLIER TO OCCUR OF EITHER
(A) THE PARENT’S DELIVERY TO LAURUS OF A NOTICE OF REDEMPTION (AS DEFINED IN THE
NOTES) OR (B) THE EXISTENCE OF AN EVENT OF DEFAULT AT A TIME WHEN THE AVERAGE
CLOSING PRICE OF THE COMMON STOCK AS REPORTED BY BLOOMBERG, L.P. ON THE
PRINCIPAL MARKET FOR THE IMMEDIATELY PRECEDING FIVE TRADING DAYS IS GREATER THAN
OR EQUAL TO 150% OF THE FIXED CONVERSION PRICE (AS DEFINED IN THE NOTES).


 


(J)            BOARD RIGHTS.  LAURUS HEREBY AGREES TO WAIVE ANY RIGHT IT MAY
HAVE TO NOMINATE OR DESIGNATE A REPRESENTATIVE TO SERVE AS A MEMBER OF THE
PARENT’S BOARD OF DIRECTORS.  IN THE EVENT LAURUS SHALL THEN HOLD ANY VOTING
EQUITY IN THE PARENT, LAURUS HEREBY AGREES TO VOTE IN ACCORDANCE WITH THE
RECOMMENDATIONS OF THE PARENT’S BOARD OF DIRECTORS AND THAT IT SHALL NOT SEEK TO
HAVE ANY OF ITS REPRESENTATIVES HOLD MANAGEMENT POSITIONS WITH THE PARENT.


 


16.           POWER OF ATTORNEY.  EACH COMPANY HEREBY APPOINTS LAURUS, OR ANY
OTHER PERSON WHOM LAURUS MAY DESIGNATE AS SUCH COMPANY’S ATTORNEY, WITH POWER
TO:  (I) ENDORSE SUCH COMPANY’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY
ORDERS, DRAFTS OR OTHER FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO LAURUS’
POSSESSION IN CONNECTION WITH PROCEEDS OF COLLATERAL; (II) SIGN SUCH COMPANY’S
NAME ON ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS, DRAFTS AGAINST
ACCOUNT DEBTORS, SCHEDULES AND ASSIGNMENTS OF ACCOUNTS, NOTICES OF ASSIGNMENT,
FINANCING STATEMENTS AND OTHER PUBLIC RECORDS, VERIFICATIONS OF ACCOUNT AND
NOTICES

 

32

--------------------------------------------------------------------------------


 


TO OR FROM ACCOUNT DEBTORS IN CONNECTION WITH ITS RIGHTS AS A SECURED LENDER
UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS; (III) VERIFY THE VALIDITY,
AMOUNT OR ANY OTHER MATTER RELATING TO ANY ACCOUNT BY MAIL, TELEPHONE, TELEGRAPH
OR OTHERWISE WITH ACCOUNT DEBTORS; (IV) DO ALL THINGS NECESSARY TO CARRY OUT
THIS AGREEMENT, ANY ANCILLARY AGREEMENT AND ALL RELATED DOCUMENTS; AND (V) ON OR
AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, NOTIFY
THE POST OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF SUCH COMPANY’S
MAIL TO AN ADDRESS DESIGNATED BY LAURUS, AND TO RECEIVE, OPEN AND DISPOSE OF ALL
MAIL ADDRESSED TO SUCH COMPANY.  EACH COMPANY HEREBY RATIFIES AND APPROVES ALL
ACTS OF THE ATTORNEY.  NEITHER LAURUS, NOR THE ATTORNEY WILL BE LIABLE FOR ANY
ACTS OR OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW, EXCEPT
FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN
INTEREST, IS IRREVOCABLE SO LONG AS LAURUS HAS A SECURITY INTEREST AND UNTIL THE
OBLIGATIONS HAVE BEEN FULLY SATISFIED.


 


17.           TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO MAKE LOANS AND EXTEND
FINANCIAL ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
UNTIL THE EXPIRATION OF THE TERM.  AT LAURUS’ ELECTION FOLLOWING THE OCCURRENCE
OF AN EVENT OF DEFAULT AND FOR SO LONG AS IT IS CONTINUING, LAURUS MAY TERMINATE
ITS OBLIGATION TO FUND UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  SUCH
TERMINATION SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY
AGREEMENT AND THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY
OPERATIVE UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND
THE OBLIGATIONS HAVE BEEN IRREVOCABLY DISPOSED OF, CONCLUDED OR LIQUIDATED. 
NOTWITHSTANDING THE FOREGOING, LAURUS SHALL RELEASE ITS SECURITY INTERESTS AT
ANY TIME AFTER FIFTEEN (15) DAYS NOTICE UPON INDEFEASIBLE PAYMENT TO IT OF ALL
OBLIGATIONS IF EACH COMPANY SHALL HAVE (I) PROVIDED LAURUS WITH AN EXECUTED
RELEASE OF ANY AND ALL CLAIMS WHICH SUCH COMPANY MAY HAVE OR THEREAFTER HAVE
UNDER THIS AGREEMENT AND ALL ANCILLARY AGREEMENTS AND (II) PAID TO LAURUS AN
EARLY PAYMENT FEE IN AN AMOUNT EQUAL TO (1) THREE PERCENT (3%) OF THE CAPITAL
AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS PRIOR TO THE FIRST ANNIVERSARY OF THE
CLOSING DATE, (2) TWO PERCENT (2%) OF THE CAPITAL AVAILABILITY AMOUNT IF SUCH
PAYMENT OCCURS ON OR AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE AND PRIOR
TO THE SECOND ANNIVERSARY OF THE CLOSING DATE AND (3) ONE PERCENT (1%) OF THE
CAPITAL AVAILABILITY AMOUNT IF SUCH TERMINATION OCCURS THEREAFTER DURING THE
TERM; SUCH FEE BEING INTENDED TO COMPENSATE LAURUS FOR ITS COSTS AND EXPENSES
INCURRED IN INITIALLY APPROVING THIS AGREEMENT OR EXTENDING SAME. SUCH EARLY
PAYMENT FEE SHALL BE DUE AND PAYABLE JOINTLY AND SEVERALLY BY THE COMPANIES TO
LAURUS UPON TERMINATION BY ACCELERATION OF THIS AGREEMENT BY LAURUS DUE TO THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT.


 


18.           TERMINATION OF LIEN.  THE LIENS AND RIGHTS GRANTED TO LAURUS
HEREUNDER AND ANY ANCILLARY AGREEMENTS AND THE FINANCING STATEMENTS FILED IN
CONNECTION HEREWITH OR THEREWITH SHALL CONTINUE IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT ANY COMPANY’S
ACCOUNT MAY FROM TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL
ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID OR PERFORMED IN FULL AFTER
THE TERMINATION OF THIS AGREEMENT.  LAURUS SHALL NOT BE REQUIRED TO SEND
TERMINATION STATEMENTS TO ANY COMPANY, OR TO FILE THEM WITH ANY FILING OFFICE,
UNLESS AND UNTIL THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL HAVE BEEN
TERMINATED IN ACCORDANCE WITH THEIR TERMS AND ALL OBLIGATIONS INDEFEASIBLY PAID
IN FULL IN IMMEDIATELY AVAILABLE FUNDS.

 

33

--------------------------------------------------------------------------------


 


19.           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED
HEREUNDER, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF
FIVE (5) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH PAYMENT WAS DUE;


 


(B)           FAILURE BY ANY COMPANY TO PAY ANY TAXES WHEN DUE UNLESS (X) SUCH
TAXES ARE (I) STATE OR LOCAL TAXES (OTHER THAN STATE INCOME TAXES OR STATE
FRANCHISE TAXES), (II) IMMATERIAL AS REASONABLY DETERMINED BY LAURUS AND
(III) THE NON-PAYMENT OF WHICH SHALL NOT RESULT IN THE IMPOSITION OF A LIEN ON
ANY ASSETS OF ANY COMPANY (AND TO THE EXTENT THAT SUCH A LIEN IS IMPOSED, SUCH
LIEN IS REMOVED WITHIN 30 DAYS AFTER SUCH IMPOSITION) OR (Y) SUCH TAXES ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED ON SUCH COMPANY’S BOOKS;


 


(C)           FAILURE TO PERFORM UNDER, AND/OR COMMITTING ANY BREACH OF, IN ANY
MATERIAL RESPECT, THIS AGREEMENT OR ANY COVENANT CONTAINED HEREIN, WHICH FAILURE
OR BREACH SHALL CONTINUE WITHOUT REMEDY FOR A PERIOD OF FIFTEEN (15) DAYS AFTER
THE OCCURRENCE THEREOF;


 


(D)           ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY ANY COMPANY OR
ANY OF ITS SUBSIDIARIES HEREUNDER, IN ANY ANCILLARY AGREEMENT, ANY CERTIFICATE,
STATEMENT OR DOCUMENT DELIVERED PURSUANT TO THE TERMS HEREOF, OR IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHOULD PROVE TO BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE;


 


(E)           THE OCCURRENCE OF ANY DEFAULT (OR SIMILAR TERM) IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY INDEBTEDNESS
OR CONTINGENT OBLIGATION OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES WHICH
INDIVIDUALLY OR IN THE AGGREGATE EXCEEDS $200,000 (INCLUDING, WITHOUT
LIMITATION, THE INDEBTEDNESS EVIDENCED BY THE SUBORDINATED DEBT DOCUMENTATION)
BEYOND THE PERIOD OF GRACE (IF ANY), THE EFFECT OF WHICH DEFAULT IS TO CAUSE, OR
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH CONTINGENT OBLIGATION TO CAUSE, SUCH INDEBTEDNESS TO
BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH CONTINGENT OBLIGATION TO BECOME
PAYABLE;


 


(F)            ATTACHMENTS OR LEVIES IN EXCESS OF $50,000 IN THE AGGREGATE ARE
MADE UPON ANY COMPANY’S ASSETS OR A JUDGMENT IS RENDERED AGAINST ANY COMPANY’S
PROPERTY INVOLVING A LIABILITY OF MORE THAN $50,000 WHICH SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED WITHIN FORTY-FIVE (45) DAYS FROM THE ENTRY
THEREOF;


 


(G)           ANY CHANGE IN ANY COMPANY’S OR ANY OF ITS SUBSIDIARY’S CONDITION
OR AFFAIRS (FINANCIAL OR OTHERWISE) WHICH IN LAURUS’ REASONABLE, GOOD FAITH
OPINION, COULD MORE LIKELY THAN NOT BE EXPECTED TO HAVE OR HAS HAD A MATERIAL
ADVERSE EFFECT;


 


(H)           ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR
ANY REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST
PRIORITY INTEREST;


 


(I)            ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL (I) APPLY FOR,
CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING OF POSSESSION
BY, A RECEIVER, CUSTODIAN, TRUSTEE OR

 

34

--------------------------------------------------------------------------------


 


LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE
A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY
CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE
ADJUDICATED A BANKRUPT OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE
TO WITHOUT CHALLENGE WITHIN TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE TO
HAVE DISMISSED WITHIN FORTY-FIVE (45) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)            ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE
OPERATIONS OF ITS PRESENT BUSINESS;


 


(K)           ANY COMPANY OR ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY
SELLS, ASSIGNS, TRANSFERS, CONVEYS, OR SUFFERS OR PERMITS TO OCCUR ANY SALE,
ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY ASSETS OF SUCH COMPANY OR ANY INTEREST
THEREIN, EXCEPT AS PERMITTED HEREIN;


 


(L)            ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT ON THE DATE HEREOF) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 35% OR MORE ON A FULLY DILUTED
BASIS OF THE THEN OUTSTANDING VOTING EQUITY INTEREST OF ANY COMPANY (OTHER THAN
A “PERSON” OR “GROUP” THAT BENEFICIALLY OWNS 35% OR MORE OF SUCH OUTSTANDING
VOTING EQUITY INTERESTS OF THE RESPECTIVE COMPANY ON THE DATE HEREOF) OR
(II) THE BOARD OF DIRECTORS OF THE PARENT SHALL CEASE TO CONSIST OF A MAJORITY
OF THE PARENT’S BOARD OF DIRECTORS ON THE DATE HEREOF (OR DIRECTORS APPOINTED BY
A MAJORITY OF THE BOARD OF DIRECTORS IN EFFECT IMMEDIATELY PRIOR TO SUCH
APPOINTMENT);


 


(M)          THE INDICTMENT OR THREATENED INDICTMENT OF ANY COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF ANY COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST ANY COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES
PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF ANY COMPANY OR ANY OF ITS
SUBSIDIARIES; PROVIDED, HOWEVER ANY SUCH THREATENED INDICTMENT OR THREATENED
COMMENCEMENT OF CIVIL OR CRIMINAL PROCEEDING SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT UNLESS LAURUS HAS IN GOOD FAITH DETERMINED THAT SUCH OCCURRENCE COULD
MORE LIKELY THAN NOT BE EXPECTED TO HAVE OR HAS HAD A MATERIAL ADVERSE EFFECT;


 


(N)           AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN ANY NOTE
OR IN ANY OTHER ANCILLARY AGREEMENT;


 


(O)           ANY COMPANY, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
SHALL BREACH ANY TERM OR PROVISION OF ANY ANCILLARY AGREEMENT TO WHICH IT IS A
PARTY, IN ANY MATERIAL RESPECT WHICH BREACH IS NOT CURED WITHIN ANY APPLICABLE
CURE OR GRACE PERIOD PROVIDED IN RESPECT THEREOF (IF ANY);


 


(P)           ANY COMPANY, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER THIS
AGREEMENT OR ANY

 

35

--------------------------------------------------------------------------------


 


ANCILLARY AGREEMENT, OR ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE
VALIDITY, BINDING EFFECT OF ANY ANCILLARY AGREEMENT OR ANY ANCILLARY AGREEMENT
CEASES TO BE A VALID, BINDING AND ENFORCEABLE OBLIGATION OF SUCH COMPANY, SUCH
GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (TO THE EXTENT SUCH PERSONS
ARE A PARTY THERETO);


 


(Q)           AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING SUSPENSION OF
THE COMMON STOCK SHALL BE IN EFFECT FOR FIVE (5) CONSECUTIVE TRADING DAYS OR
FIVE (5) TRADING DAYS DURING A PERIOD OF TEN (10) CONSECUTIVE TRADING DAYS,
EXCLUDING IN ALL CASES A SUSPENSION OF ALL TRADING ON A PRINCIPAL MARKET,
PROVIDED THAT THE PARENT SHALL NOT HAVE BEEN ABLE TO CURE SUCH TRADING
SUSPENSION WITHIN THIRTY (30) DAYS OF THE NOTICE THEREOF OR LIST THE COMMON
STOCK ON ANOTHER PRINCIPAL MARKET WITHIN SIXTY (60) DAYS OF SUCH NOTICE;


 


(R)            THE PARENT’S FAILURE TO DELIVER COMMON STOCK TO LAURUS PURSUANT
TO AND IN THE FORM REQUIRED BY THE NOTES AND THIS AGREEMENT, IF SUCH FAILURE TO
DELIVER COMMON STOCK SHALL NOT BE CURED WITHIN TWO (2) BUSINESS DAYS OR ANY
COMPANY IS REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT TO ISSUE A REPLACEMENT NOTE TO LAURUS AND SUCH COMPANY SHALL FAIL TO
DELIVER SUCH REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS DAYS; OR


 


(S)           ANY COMPANY, OR ANY OF ITS SUBSIDIARIES SHALL TAKE OR PARTICIPATE
IN ANY ACTION WHICH WOULD BE PROHIBITED UNDER THE PROVISIONS OF ANY OF THE
SUBORDINATED DEBT DOCUMENTATION OR MAKE ANY PAYMENT ON THE INDEBTEDNESS
EVIDENCED BY THE SUBORDINATED DEBT DOCUMENTATION TO A PERSON THAT WAS NOT
ENTITLED TO RECEIVE SUCH PAYMENTS UNDER THE SUBORDINATION PROVISIONS OF
APPLICABLE SUBORDINATED DEBT DOCUMENTATION.


 


20.           REMEDIES.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, LAURUS
SHALL HAVE THE RIGHT TO DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS, WHETHER OR
NOT OTHERWISE DUE.  UNTIL ALL OBLIGATIONS HAVE BEEN FULLY AND INDEFEASIBLY
SATISFIED, LAURUS SHALL RETAIN ITS LIEN IN ALL COLLATERAL.  LAURUS SHALL HAVE,
IN ADDITION TO ALL OTHER RIGHTS PROVIDED HEREIN AND IN EACH ANCILLARY AGREEMENT,
THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC, AND UNDER OTHER
APPLICABLE LAW, ALL OTHER LEGAL AND EQUITABLE RIGHTS TO WHICH LAURUS MAY BE
ENTITLED, INCLUDING THE RIGHT TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL, TO
REQUIRE EACH COMPANY TO ASSEMBLE THE COLLATERAL, AT COMPANIES’ JOINT AND SEVERAL
EXPENSE, AND TO MAKE IT AVAILABLE TO LAURUS AT A PLACE DESIGNATED BY LAURUS
WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES AND TO ENTER ANY OF THE PREMISES
OF ANY COMPANY OR WHEREVER THE COLLATERAL SHALL BE LOCATED, WITH OR WITHOUT
FORCE OR PROCESS OF LAW, AND TO KEEP AND STORE THE SAME ON SAID PREMISES UNTIL
SOLD (AND IF SAID PREMISES BE THE PROPERTY OF ANY COMPANY, SUCH COMPANY AGREES
NOT TO CHARGE LAURUS FOR STORAGE THEREOF), AND THE RIGHT TO APPLY FOR THE
APPOINTMENT OF A RECEIVER FOR SUCH COMPANY’S PROPERTY.  FURTHER, LAURUS MAY, AT
ANY TIME OR TIMES AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND DELIVER
ALL COLLATERAL HELD BY OR FOR LAURUS AT PUBLIC OR PRIVATE SALE FOR CASH, UPON
CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS LAURUS, IN LAURUS’
SOLE DISCRETION, DEEMS ADVISABLE OR LAURUS MAY OTHERWISE RECOVER UPON THE
COLLATERAL IN ANY COMMERCIALLY REASONABLE MANNER AS LAURUS, IN ITS SOLE
DISCRETION, DEEMS ADVISABLE.  THE REQUIREMENT OF REASONABLE NOTICE SHALL BE MET
IF SUCH NOTICE IS MAILED POSTAGE PREPAID TO COMPANY AGENT AT COMPANY AGENT’S
ADDRESS AS SHOWN IN LAURUS’ RECORDS, AT LEAST TEN (10) DAYS BEFORE THE TIME OF
THE EVENT OF WHICH NOTICE IS BEING GIVEN.  LAURUS MAY BE THE PURCHASER AT ANY
SALE, IF IT IS PUBLIC.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING
REMEDIES, LAURUS IS GRANTED PERMISSION TO USE ALL OF EACH COMPANY’S INTELLECTUAL
PROPERTY.  THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES
OF SALE, INCLUDING

 

36

--------------------------------------------------------------------------------


 


ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER LAURUS ELECTS) OF
ALL OBLIGATIONS.  AFTER THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF ALL
OF THE OBLIGATIONS, AND AFTER THE PAYMENT BY LAURUS OF ANY OTHER AMOUNT REQUIRED
BY ANY PROVISION OF LAW, INCLUDING SECTION 9-608(A)(1) OF THE UCC (BUT ONLY
AFTER LAURUS HAS RECEIVED WHAT LAURUS CONSIDERS REASONABLE PROOF OF A
SUBORDINATE PARTY’S SECURITY INTEREST), THE SURPLUS, IF ANY, SHALL BE PAID TO
COMPANY AGENT (FOR THE BENEFIT OF THE APPLICABLE COMPANIES) OR ITS
REPRESENTATIVES OR TO WHOSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME, OR
AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.  THE COMPANIES SHALL REMAIN
JOINTLY AND SEVERALLY LIABLE TO LAURUS FOR ANY DEFICIENCY.  IN ADDITION, THE
COMPANIES SHALL JOINTLY AND SEVERALLY PAY LAURUS A LIQUIDATION FEE (“LIQUIDATION
FEE”) IN THE AMOUNT OF FIVE PERCENT (5%) OF THE ACTUAL AMOUNT COLLECTED IN
RESPECT OF EACH ACCOUNT OUTSTANDING AT ANY TIME DURING A LIQUIDATION PERIOD”. 
FOR PURPOSES HEREOF, “LIQUIDATION PERIOD” MEANS A PERIOD:  (I) BEGINNING ON THE
EARLIEST DATE OF (X) AN EVENT REFERRED TO IN SECTION 19(I) OR 19(J), OR (Y) THE
CESSATION OF ANY COMPANY’S BUSINESS; AND (II) ENDING ON THE DATE ON WHICH LAURUS
HAS ACTUALLY RECEIVED ALL OBLIGATIONS DUE AND OWING IT UNDER THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS.  THE LIQUIDATION FEE SHALL BE PAID ON THE DATE ON
WHICH LAURUS COLLECTS THE APPLICABLE ACCOUNT BY DEDUCTION FROM THE PROCEEDS
THEREOF.  EACH COMPANY AND LAURUS ACKNOWLEDGE THAT THE ACTUAL DAMAGES THAT WOULD
BE INCURRED BY LAURUS AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT WOULD BE
DIFFICULT TO QUANTIFY AND THAT SUCH COMPANY AND LAURUS HAVE AGREED THAT THE FEES
AND OBLIGATIONS SET FORTH IN THIS SECTION AND IN THIS AGREEMENT WOULD CONSTITUTE
FAIR AND APPROPRIATE LIQUIDATED DAMAGES IN THE EVENT OF ANY SUCH TERMINATION.


 


21.           WAIVERS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, EACH
COMPANY HEREBY WAIVES (A), EXCEPT TO THE EXTENT REQUIRED BY THE EXPRESS
PROVISIONS OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT PRESENTMENT, DEMAND AND
PROTEST, AND NOTICE OF PRESENTMENT, DISHONOR, INTENT TO ACCELERATE,
ACCELERATION, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS OR ANY OTHER NOTES, COMMERCIAL PAPER, ACCOUNTS, CONTRACTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY LAURUS
ON WHICH SUCH COMPANY MAY IN ANY WAY BE LIABLE; (B) ALL RIGHTS TO NOTICE AND A
HEARING PRIOR TO LAURUS’ TAKING POSSESSION OR CONTROL OF, OR TO LAURUS’ REPLEVY,
ATTACHMENT OR LEVY UPON, ANY COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING LAURUS TO EXERCISE ANY OF ITS REMEDIES;
AND (C) THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION LAWS.  EACH
COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICES AND
DECISIONS WITH RESPECT TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND THE
TRANSACTIONS EVIDENCED HEREBY AND THEREBY.


 


22.           EXPENSES.  THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY ALL OF
LAURUS’ OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND
DISBURSEMENTS OF IN-HOUSE OR OUTSIDE COUNSEL AND APPRAISERS, IN CONNECTION WITH
THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, AND IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF ANY ACTION,
CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. 
THE COMPANIES SHALL ALSO JOINTLY AND SEVERALLY PAY ALL OF LAURUS’ REASONABLE
FEES, CHARGES, OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL AND APPRAISERS, IN CONNECTION WITH (A) THE PREPARATION,
EXECUTION AND DELIVERY OF ANY WAIVER, ANY AMENDMENT THERETO OR CONSENT PROPOSED
OR EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, (B) LAURUS’ OBTAINING PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT AND ANY

 

37

--------------------------------------------------------------------------------


 


ANCILLARY AGREEMENTS, INCLUDING, BUT NOT LIMITED TO, THE ENFORCEMENT OR DEFENSE
OF LAURUS’ SECURITY INTERESTS, ASSIGNMENTS OF RIGHTS AND LIENS HEREUNDER AS
VALID PERFECTED SECURITY INTERESTS, (C) ANY ATTEMPT TO INSPECT, VERIFY, PROTECT,
COLLECT, SELL, LIQUIDATE OR OTHERWISE DISPOSE OF ANY COLLATERAL, (D) ANY
APPRAISALS OR RE-APPRAISALS OF ANY PROPERTY (REAL OR PERSONAL) PLEDGED TO LAURUS
BY ANY COMPANY OR ANY OF ITS SUBSIDIARIES AS COLLATERAL FOR, OR ANY OTHER PERSON
AS SECURITY FOR, THE OBLIGATIONS HEREUNDER AND (E) ANY CONSULTATIONS IN
CONNECTION WITH ANY OF THE FOREGOING.  THE COMPANIES SHALL ALSO JOINTLY AND
SEVERALLY PAY LAURUS’ CUSTOMARY BANK CHARGES FOR ALL BANK SERVICES (INCLUDING
WIRE TRANSFERS) PERFORMED OR CAUSED TO BE PERFORMED BY LAURUS FOR ANY COMPANY OR
ANY OF ITS SUBSIDIARIES AT ANY COMPANY’S OR SUCH SUBSIDIARY’S REQUEST OR IN
CONNECTION WITH ANY COMPANY’S LOAN ACCOUNT WITH LAURUS.  ALL SUCH COSTS AND
EXPENSES TOGETHER WITH ALL FILING, RECORDING AND SEARCH FEES, TAXES AND INTEREST
PAYABLE BY THE COMPANIES TO LAURUS SHALL BE PAYABLE ON DEMAND AND SHALL BE
SECURED BY THE COLLATERAL.  IF ANY TAX BY ANY GOVERNMENTAL AUTHORITY IS OR MAY
BE IMPOSED ON OR AS A RESULT OF ANY TRANSACTION BETWEEN ANY COMPANY AND/OR ANY
SUBSIDIARY THEREOF, ON THE ONE HAND, AND LAURUS ON THE OTHER HAND, WHICH LAURUS
IS OR MAY BE REQUIRED TO WITHHOLD OR PAY (OTHER THAN ANY TAX WHICH WOULD NOT BE
IMPOSED IF LAURUS WAS DOMICILED IN THE UNITED STATES AND OTHER THAN TAXES
MEASURED BY ITS REVENUES, INCOME, GROSS RECEIPTS OR FRANCHISE TAXES, BUSINESS
PRIVILEGE TAXES OR OTHER SIMILAR TAXES), THE COMPANIES HEREBY JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD LAURUS HARMLESS IN RESPECT OF SUCH TAXES, AND THE
COMPANIES WILL REPAY TO LAURUS THE AMOUNT OF ANY SUCH TAXES WHICH SHALL BE
CHARGED TO THE COMPANIES’ ACCOUNT; AND UNTIL THE COMPANIES SHALL FURNISH LAURUS
WITH INDEMNITY THEREFOR (OR SUPPLY LAURUS WITH EVIDENCE SATISFACTORY TO IT THAT
DUE PROVISION FOR THE PAYMENT THEREOF HAS BEEN MADE), LAURUS MAY HOLD WITHOUT
INTEREST ANY BALANCE STANDING TO EACH COMPANY’S CREDIT AND LAURUS SHALL RETAIN
ITS LIENS IN ANY AND ALL COLLATERAL.


 


23.           ASSIGNMENT BY LAURUS.  LAURUS MAY ASSIGN ANY OR ALL OF THE
OBLIGATIONS TOGETHER WITH ANY OR ALL OF THE SECURITY THEREFOR TO ANY PERSON
(OTHER THAN THE CURRENT LENDER UNDER ANY OF THE EXISTING INDEBTEDNESS) HAVING
THE CAPITAL AND OTHER FINANCIAL RESOURCES SUFFICIENT TO PERFORM LAURUS’
OBLIGATIONS HEREUNDER AND ANY SUCH ASSIGNEE SHALL SUCCEED TO ALL OF LAURUS’
RIGHTS WITH RESPECT THERETO; PROVIDED THAT LAURUS SHALL NOT BE PERMITTED TO
EFFECT ANY SUCH ASSIGNMENT TO A COMPETITOR OF ANY COMPANY UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.  UPON SUCH ASSIGNMENT, LAURUS SHALL BE
RELEASED FROM ALL RESPONSIBILITY FOR THE COLLATERAL TO THE EXTENT SAME IS
ASSIGNED TO ANY TRANSFEREE.  LAURUS MAY FROM TIME TO TIME SELL OR OTHERWISE
GRANT PARTICIPATIONS IN ANY OF THE OBLIGATIONS AND THE HOLDER OF ANY SUCH
PARTICIPATION SHALL, SUBJECT TO THE TERMS OF ANY AGREEMENT BETWEEN LAURUS AND
SUCH HOLDER, BE ENTITLED TO THE SAME BENEFITS AS LAURUS WITH RESPECT TO ANY
SECURITY FOR THE OBLIGATIONS IN WHICH SUCH HOLDER IS A PARTICIPANT; PROVIDED
THAT THE GRANTING OF ANY SUCH PARTICIPATION SHALL NOT RELIEVE LAURUS FROM ANY OF
ITS OBLIGATIONS HEREUNDER AND THAT THE COMPANIES MAY CONTINUE TO LOOK SOLELY TO
LAURUS FOR THE PERFORMANCE THEREOF.  EACH COMPANY AGREES THAT EACH SUCH HOLDER
MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF AND COUNTERCLAIM FOR
ANY AMOUNTS DUE FROM THE COMPANIES WITH RESPECT TO ITS PARTICIPATION IN THE
OBLIGATIONS AS FULLY AS THOUGH SUCH COMPANY WERE DIRECTLY INDEBTED TO SUCH
HOLDER IN THE AMOUNT OF SUCH PARTICIPATION.


 


24.           NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY LAURUS TO EXERCISE ANY
RIGHT, REMEDY OR OPTION UNDER THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY
SUPPLEMENT HERETO OR THERETO OR ANY OTHER AGREEMENT BETWEEN OR AMONG ANY COMPANY
AND LAURUS OR DELAY BY LAURUS IN EXERCISING THE SAME, WILL NOT OPERATE AS A
WAIVER; NO WAIVER BY LAURUS WILL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN
ONLY TO THE EXTENT SPECIFICALLY STATED.  LAURUS’ RIGHTS AND

 

38

--------------------------------------------------------------------------------


 


REMEDIES UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS WILL BE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY WHICH LAURUS MAY HAVE.


 


25.           APPLICATION OF PAYMENTS.  EACH COMPANY IRREVOCABLY WAIVES THE
RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
HEREAFTER RECEIVED BY LAURUS FROM OR ON SUCH COMPANY’S BEHALF AND EACH COMPANY
HEREBY IRREVOCABLY AGREES THAT LAURUS SHALL HAVE THE CONTINUING EXCLUSIVE RIGHT
TO APPLY AND REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY TIME OR TIMES
HEREAFTER AGAINST THE OBLIGATIONS HEREUNDER IN SUCH MANNER AS LAURUS MAY DEEM
ADVISABLE NOTWITHSTANDING ANY ENTRY BY LAURUS UPON ANY OF LAURUS’ BOOKS AND
RECORDS.


 


26.           INDEMNITY.  EACH COMPANY HEREBY JOINTLY AND SEVERALLY INDEMNIFY
AND HOLD LAURUS, AND ITS RESPECTIVE AFFILIATES, EMPLOYEES, ATTORNEYS AND AGENTS
(EACH, AN “INDEMNIFIED PERSON”), HARMLESS FROM AND AGAINST ANY AND ALL SUITS,
ACTIONS, PROCEEDINGS, CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY
KIND OR NATURE WHATSOEVER (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS AND OTHER
COSTS OF INVESTIGATION OR DEFENSE, INCLUDING THOSE INCURRED UPON ANY APPEAL)
WHICH MAY BE INSTITUTED OR ASSERTED AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED
PERSON AS THE RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF, OR IN ANY
OTHER WAY ARISING OUT OF OR RELATING TO, THIS AGREEMENT, THE ANCILLARY
AGREEMENTS OR ANY OTHER DOCUMENTS OR TRANSACTIONS CONTEMPLATED BY OR REFERRED TO
HEREIN OR THEREIN AND ANY ACTIONS OR FAILURES TO ACT WITH RESPECT TO ANY OF THE
FOREGOING, EXCEPT TO THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITY IS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED SOLELY FROM
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.


 


27.           REVIVAL.  THE COMPANIES FURTHER AGREE THAT TO THE EXTENT ANY
COMPANY MAKES A PAYMENT OR PAYMENTS TO LAURUS, WHICH PAYMENT OR PAYMENTS OR ANY
PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR
ANY OTHER PARTY UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE
OBLIGATION OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT AS IF SAID PAYMENT HAD NOT BEEN MADE.


 


28.           BORROWING AGENCY PROVISIONS.


 


(A)           EACH COMPANY HEREBY IRREVOCABLY DESIGNATES COMPANY AGENT TO BE ITS
ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW, SIGN AND ENDORSE NOTES, AND
EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS, WRITINGS AND FURTHER ASSURANCES
NOW OR HEREAFTER REQUIRED

 

39

--------------------------------------------------------------------------------


 


HEREUNDER, ON BEHALF OF SUCH COMPANY, AND HEREBY AUTHORIZES LAURUS TO PAY OVER
OR CREDIT ALL LOAN PROCEEDS HEREUNDER IN ACCORDANCE WITH THE REQUEST OF COMPANY
AGENT.


 


(B)           THE HANDLING OF THIS CREDIT FACILITY AS A CO-BORROWING FACILITY
WITH A BORROWING AGENT IN THE MANNER SET FORTH IN THIS AGREEMENT IS SOLELY AS AN
ACCOMMODATION TO THE COMPANIES AND AT THEIR REQUEST.  LAURUS SHALL NOT INCUR ANY
LIABILITY TO ANY COMPANY AS A RESULT OF THE HANDLING OF THIS CREDIT FACILITY AS
A CO-BORROWING FACILITY.  TO INDUCE LAURUS TO DO SO AND IN CONSIDERATION
THEREOF, EACH COMPANY HEREBY INDEMNIFIES LAURUS AND HOLDS LAURUS HARMLESS FROM
AND AGAINST ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS OF
DAMAGE OR INJURY ASSERTED AGAINST LAURUS BY ANY PERSON ARISING FROM OR INCURRED
BY REASON OF THE HANDLING OF THE FINANCING ARRANGEMENTS OF THE COMPANIES AS A
CO-BORROWING FACILITY, RELIANCE BY LAURUS ON ANY REQUEST OR INSTRUCTION FROM
COMPANY AGENT OR ANY OTHER ACTION TAKEN BY LAURUS WITH RESPECT TO THIS PARAGRAPH
28.


 


(C)           ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL, AND THE COMPANIES
SHALL MAKE PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY ACCELERATION OR
OTHERWISE, AND SUCH OBLIGATION AND LIABILITY ON THE PART OF THE COMPANIES SHALL
IN NO WAY BE AFFECTED BY ANY EXTENSIONS, RENEWALS AND FORBEARANCE GRANTED BY
LAURUS TO ANY COMPANY, FAILURE OF LAURUS TO GIVE ANY COMPANY NOTICE OF BORROWING
OR ANY OTHER NOTICE (EXCEPT TO THE EXTENT REQUIRED BY THE PROVISIONS OF THIS
AGREEMENT), ANY FAILURE OF LAURUS TO PURSUE TO PRESERVE ITS RIGHTS AGAINST ANY
COMPANY, THE RELEASE BY LAURUS OF ANY COLLATERAL NOW OR THEREAFTER ACQUIRED FROM
ANY COMPANY, AND SUCH AGREEMENT BY ANY COMPANY TO PAY UPON ANY NOTICE ISSUED
PURSUANT THERETO IS UNCONDITIONAL AND UNAFFECTED BY PRIOR RECOURSE BY LAURUS TO
ANY COMPANY OR ANY COLLATERAL FOR SUCH COMPANY’S OBLIGATIONS OR THE LACK
THEREOF.


 


(D)           EACH COMPANY EXPRESSLY AGREES NOT TO EXERCISE ANY AND ALL RIGHTS
OF SUBROGATION, REIMBURSEMENT, INDEMNITY, EXONERATION, CONTRIBUTION OR ANY OTHER
CLAIM WHICH SUCH COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE OTHER OR OTHER
PERSON DIRECTLY OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS, OR AGAINST OR WITH
RESPECT TO ANY OTHER COMPANY’S PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY
PROPERTY WHICH IS COLLATERAL FOR THE OBLIGATIONS), ARISING FROM THE EXISTENCE OR
PERFORMANCE OF THIS AGREEMENT, UNTIL ALL OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID
IN FULL AND THIS AGREEMENT HAS BEEN IRREVOCABLY TERMINATED.


 


(E)           EACH COMPANY REPRESENTS AND WARRANTS TO LAURUS THAT (I) THE
COMPANIES HAVE ONE OR MORE COMMON SHAREHOLDERS AND MAY HAVE ONE OR MORE
DIRECTORS AND OFFICERS, (II) THE BUSINESSES AND CORPORATE ACTIVITIES OF THE
COMPANIES ARE CLOSELY RELATED TO, AND SUBSTANTIALLY BENEFIT, THE BUSINESS AND
CORPORATE ACTIVITIES OF THE COMPANIES, (III) THE FINANCIAL AND OTHER OPERATIONS
OF THE COMPANIES ARE PERFORMED ON A COMBINED BASIS AS IF COMPANIES CONSTITUTED A
CONSOLIDATED CORPORATE GROUP, (IV) THE COMPANIES WILL RECEIVE A SUBSTANTIAL
ECONOMIC BENEFIT FROM ENTERING INTO THIS AGREEMENT AND WILL RECEIVE A
SUBSTANTIAL ECONOMIC BENEFIT FROM THE APPLICATION OF EACH LOAN HEREUNDER, IN
EACH CASE, WHETHER OR NOT SUCH AMOUNT IS USED DIRECTLY BY ANY COMPANY AND
(V) ALL REQUESTS FOR LOANS HEREUNDER BY THE COMPANY AGENT ARE FOR THE EXCLUSIVE
AND INDIVISIBLE BENEFIT OF THE COMPANIES AS THOUGH, FOR PURPOSES OF THIS
AGREEMENT, THE COMPANIES CONSTITUTED A SINGLE ENTITY.


 


29.           NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO ANY
COMPANY, COMPANY AGENT OR LAURUS AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR
AS MAY HEREAFTER BE

 

40

--------------------------------------------------------------------------------


 


SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS SECTION.  ANY
NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT MAIL OR TELECOPY (CONFIRMED
BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE CASE OF THOSE BY HAND DELIVERY,
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY OFFICER OF THE PARTY TO WHOM IT
IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO HAVE
BEEN GIVEN THREE (3) BUSINESS DAYS AFTER THE DATE WHEN DEPOSITED IN THE MAIL OR
WITH THE OVERNIGHT MAIL CARRIER, AND, IN THE CASE OF A TELECOPY, WHEN CONFIRMED.


 

Notices shall be provided as follows:

 

If to Laurus

 

Laurus Master Fund, Ltd.

 

 

c/o Laurus Capital Management, LLC

 

 

825 Third Avenue, 14th Fl.

 

 

New York, New York 10022

 

 

Attention:

John E. Tucker, Esq.

 

 

Telephone:

(212) 541-4434

 

 

Facsimile:

(212) 541-5800

 

 

 

 

with a copy to:

 

Loeb & Loeb LLP

 

 

345 Park Avenue

 

 

New York, New York 10154

 

 

Attention:

Scott J. Giordano, Esq.

 

 

Telephone:

(212) 407-4104

 

 

Facsimile:

(212) 407-4950

 

 

 

 

If to any Company, or

 

Stonepath Group, Inc.

Company Agent:

 

1930 Sixth Avenue S., Suite 401

 

 

Seattle, Washington 98134

 

 

Attention:

Christopher Foster

 

 

Telephone:

(206) 624-4354

 

 

Facsimile:

(206) 624-2116

 

 

 

 

With a copy to:

 

Buchanan Ingersoll PC

 

 

1835 Market Street, 14th Floor

 

 

Philadelphia, Pennsylvania 19103

 

 

Attention:

Brian S. North, Esq.

 

 

Telephone:

(215) 665-3828

 

 

Facsimile:

(215) 665-8760

 

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

 


30.           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


(A)           THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND

 

41

--------------------------------------------------------------------------------


 


PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


(B)           EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT LAURUS AND
EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY AGENT’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.


 


(C)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
LAURUS, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


31.           LIMITATION OF LIABILITY.  EACH COMPANY ACKNOWLEDGES AND
UNDERSTANDS THAT IN ORDER TO ASSURE REPAYMENT OF THE OBLIGATIONS HEREUNDER
LAURUS MAY BE REQUIRED TO EXERCISE ANY AND ALL OF LAURUS’ RIGHTS AND REMEDIES
HEREUNDER AND AGREES THAT, EXCEPT AS LIMITED BY APPLICABLE LAW, NEITHER LAURUS
NOR ANY OF LAURUS’ AGENTS SHALL BE LIABLE FOR ACTS TAKEN OR OMISSIONS MADE IN
CONNECTION HEREWITH OR THEREWITH EXCEPT FOR ACTUAL BAD FAITH.

 

42

--------------------------------------------------------------------------------


 


32.           ENTIRE UNDERSTANDING; MAXIMUM INTEREST.  THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS CONTAIN THE ENTIRE UNDERSTANDING AMONG EACH COMPANY AND
LAURUS AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND ANY PROMISES,
REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH COMPANY’S AND LAURUS’
RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS, NOR ANY
PORTION OR PROVISIONS THEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF
DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE
PARTY TO BE CHARGED.  NOTHING CONTAINED IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR IN ANY DOCUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF
INTEREST OR OTHER CHARGES IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE
LAW.  IN THE EVENT THAT THE RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR
OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY
PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE
COMPANIES TO LAURUS AND THUS REFUNDED TO THE COMPANIES.


 


33.           SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE
LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS THEREOF.


 


34.           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY LAURUS AND THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT PROVIDED THEREIN. 
ALL STATEMENTS AS TO FACTUAL MATTERS CONTAINED IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT, ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY OR ON BEHALF OF THE
COMPANIES PURSUANT HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE DEEMED TO BE REPRESENTATIONS AND WARRANTIES BY THE COMPANIES
HEREUNDER SOLELY AS OF THE DATE OF SUCH CERTIFICATE OR INSTRUMENT.  ALL
INDEMNITIES SET FORTH HEREIN SHALL SURVIVE THE EXECUTION, DELIVERY AND
TERMINATION OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE MAKING AND
REPAYING OF THE OBLIGATIONS.


 


35.           CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE WITHOUT SUBSTANTIVE
MEANING OR CONTENT OF ANY KIND WHATSOEVER.


 


36.           COUNTERPARTS; TELECOPIER SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
ANY SIGNATURE DELIVERED BY A PARTY VIA TELECOPIER TRANSMISSION SHALL BE DEEMED
TO BE ANY ORIGINAL SIGNATURE HERETO.


 


37.           CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS
COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO
THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS,
SCHEDULES OR EXHIBITS THERETO.


 


38.           PUBLICITY.  EACH COMPANY HEREBY AUTHORIZES LAURUS TO MAKE
APPROPRIATE ANNOUNCEMENTS AFTER THE CLOSING DATE OF THE FINANCIAL ARRANGEMENT
ENTERED INTO BY AND AMONG

 

43

--------------------------------------------------------------------------------


 


EACH COMPANY AND LAURUS, INCLUDING, WITHOUT LIMITATION, ANNOUNCEMENTS WHICH ARE
COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED PARTIES
AS LAURUS SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE, OR AS
REQUIRED BY APPLICABLE LAW.


 


39.           JOINDER.  IT IS UNDERSTOOD AND AGREED THAT ANY PERSON THAT DESIRES
TO BECOME A COMPANY HEREUNDER, OR IS REQUIRED TO EXECUTE A COUNTERPART OF THIS
AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT, SHALL BECOME A COMPANY HEREUNDER BY (A) EXECUTING A
JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (B) DELIVERING
SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES TO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS AS LAURUS SHALL REASONABLY REQUEST AND (C) TAKING ALL ACTIONS AS
SPECIFIED IN THIS AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH COMPANY HAD IT BEEN
AN ORIGINAL PARTY TO THIS AGREEMENT, IN EACH CASE WITH ALL DOCUMENTS REQUIRED
ABOVE TO BE DELIVERED TO LAURUS AND WITH ALL DOCUMENTS AND ACTIONS REQUIRED
ABOVE TO BE TAKEN TO THE REASONABLE SATISFACTION OF LAURUS.


 


40.           LEGENDS.  THE SECURITIES SHALL BEAR LEGENDS AS FOLLOWS;


 


(A)           THE NOTES SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO STONEPATH GROUP, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 


(B)           ANY SHARES OF COMMON STOCK ISSUED PURSUANT TO CONVERSION OF THE
NOTES OR EXERCISE OF THE WARRANTS, SHALL BEAR A LEGEND WHICH SHALL BE IN
SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT FILED WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO

 

44

--------------------------------------------------------------------------------


 

STONEPATH GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(C)           THE WARRANTS SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
STONEPATH GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

 

[Balance of page intentionally left blank; signature page follows.]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

 

 

 

STONEPATH GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STONEPATH LOGISTICS DOMESTIC
SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STONEPATH LOGISTICS INTERNATIONAL
SERVICES, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STONEPATH OFFSHORE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

M.G.R., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Additional Signature Pages to Follow]

 

46

--------------------------------------------------------------------------------


 

 

 

DISTRIBUTION SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STONEPATH LOGISTICS GOVERNMENT SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

UNITED AMERICAN ACQUISITIONS AND MANAGEMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

STONEPATH LOGISTICS INTERNATIONAL SERVICES, INC., a Washington corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signature Page to Security Agreement;

Additional Signature Page to Follow]

 

47

--------------------------------------------------------------------------------


 

 

 

GLOBAL CONTAINER LINE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signature Page to Security Agreement]

 

48

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means ninety percent (90%) of the net face amount of
Eligible Accounts subject to adjustment in accordance with Section 2(a).

 

“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person or (b) any other Person who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For the purposes of this
definition, control of a Person shall mean the power (direct or indirect) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreement, the Guaranty, each Security Document and all other agreements,
instruments, documents, mortgages, pledges, powers of attorney, consents,
assignments, contracts, notices, security agreements, trust agreements and
guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of any Company, any Guarantor any of their respective Subsidiaries or any
other Person or delivered to Laurus, relating to this Agreement or to the
transactions contemplated by this Agreement or otherwise relating to the
relationship between or among any Company and/or any Guarantor and Laurus, as
each of the same may be amended, supplemented, restated or otherwise modified
from time to time.

 

“Available Minimum Borrowing” has the meaning given such term in
Section 2(a)(i).

 

49

--------------------------------------------------------------------------------


 

“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $25,000,000.

 

“Charter” has the meaning given such term in Section 12(c)(iv).

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

 

“Code” has the meaning given such term in Section 15(i).

 

“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

 

(a)           all Inventory;

 

(b)           all Equipment;

 

(c)           all Fixtures;

 

(d)           all General Intangibles;

 

(e)           all Accounts;

 

(f)            all Deposit Accounts, other bank accounts and all funds on
deposit therein;

 

(g)           all Investment Property;

 

(h)           all Stock of Domestic Subsidiaries;

 

(i)            all Chattel Paper;

 

50

--------------------------------------------------------------------------------


 

(j)            all Letter-of-Credit Rights;

 

(k)           all Instruments;

 

(l)            all commercial tort claims set forth on Schedule 1(A);

 

(m)          all Books and Records;

 

(n)           all Intellectual Property;

 

(o)           all Supporting Obligations including letters of credit and
guarantees issued in support of Accounts, Chattel Paper, General Intangibles and
Investment Property;

 

(p)           (i) all money, cash and cash equivalents and (ii) all cash held as
cash collateral to the extent not otherwise constituting Collateral, all other
cash or property at any time on deposit with or held by Laurus for the account
of any Company (whether for safekeeping, custody, pledge, transmission or
otherwise); and

 

(q)           all products and Proceeds of all or any of the foregoing, tort
claims and all claims and other rights to payment including (i) insurance claims
against third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.

 

“Common Stock” means the shares of stock representing the Parent’s common equity
interests.

 

“Company Agent” means the Parent.

 

“Contract Rate” has the meaning given such term in the respective Note.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.

 

“Dilution” means any reduction in the value of an Account at any time,
including, without limitation, a reduction caused by return of goods, dispute
with respect to services, discounts, allowances, rebills, credits and/or any
other non-cash offsets asserted or assertable by any Account Debtor of the
Company

 

“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).

 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock

 

51

--------------------------------------------------------------------------------


 

warrants, dock receipts, warehouse receipts, and other documents of title,
whether negotiable or non-negotiable.

 

“Domestic Subsidiary” means any Subsidiary of any Company that is not a Foreign
Subsidiary.

 

“Eligible Accounts” means each Account of each Company which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by such Company to
Laurus with respect thereto; (e) Laurus is, and continues to be, satisfied with
the credit standing of the Account Debtor in relation to the amount of credit
extended; (f) there are no facts existing or threatened which are likely to
result in any adverse change in an Account Debtor’s financial condition; (g) is
documented by an invoice in a form approved by Laurus and shall not be unpaid
more than ninety (90) days from invoice date; (h) not more than twenty-five
percent (25%) of the unpaid amount of invoices due from such Account Debtor
remains unpaid more than ninety (90) days from invoice date; (i) is not
evidenced by chattel paper or an instrument of any kind with respect to or in
payment of the Account unless such instrument is duly endorsed to and in
possession of Laurus or represents a check in payment of an Account; (j) the
Account Debtor is located in the United States; provided, however, Laurus may,
from time to time, deem certain Accounts as Eligible Accounts notwithstanding
that such Account is due from an Account Debtor located outside of the United
States so long as such Account is covered by credit insurance which is in form
and substance acceptable to Laurus in its sole and absolute discretion and the
proceeds of which have been assigned to Laurus as Collateral for the Obligations
pursuant to such documentation acceptable in form and substance to Laurus in its
sole discretion; (k) Laurus has a first priority perfected Lien in such Account
and such Account is not subject to any Lien other than Permitted Liens; (l) does
not arise out of transactions with any employee, officer, director, stockholder
or Affiliate of any Company; (m) is payable to such Company; (n) does not arise
out of a bill and hold sale prior to shipment and does not arise out of a sale
to any Person to which such Company is indebted (excluding claims, allowances
and credits arising in the ordinary course of business consistent with past
practice provided, that, the amount of any such claims, allowances and credits
shall be deducted from the amount of such Eligible Accounts; (o) is net of any
returns, discounts, claims, credits and allowances; (p) if the Account arises
out of contracts between such Company, on the one hand, and the United States,
on the other hand, any state, or any department, agency or instrumentality of
any of them, such Company has so notified Laurus, in writing, prior to the
eligibility of such Account, and there has been compliance with any governmental
notice or approval requirements, including compliance with the Federal
Assignment of Claims Act; (q) is a good and valid account representing an
undisputed bona fide indebtedness incurred by the Account Debtor therein named,
for a fixed sum as set forth in the invoice relating thereto with respect to an
unconditional sale and delivery upon the stated terms of goods sold by such
Company or work, labor and/or services rendered by such Company; (r) does not
arise out of progress billings prior to completion of the order; (s) the total
unpaid Accounts from such Account Debtor does not exceed twenty-five percent
(25%) of all Eligible Accounts; (t) such Company’s right to payment is absolute
and not contingent upon the fulfillment of any condition whatsoever; (u) such

 

52

--------------------------------------------------------------------------------


 

Company is able to bring suit and enforce its remedies against the Account
Debtor through judicial process; (v) does not represent interest payments, late
or finance charges owing to such Company, and (w) is otherwise satisfactory to
Laurus as determined by Laurus in the exercise of its sole discretion exercised
in good faith.  In the event any Company requests that Laurus include within
Eligible Accounts certain Accounts of one or more of such Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

 

“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with Laurus’ written
consent.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” has the meaning given such term in Section 12(bb).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.

 

“Existing Indebtedness” means the indebtedness outstanding under the Loan and
Security Agreement dated as of May 15, 2002 by and among Zohar II-2005-1,
Limited (assignee of LaSalle Business Credit, Inc.), Patriarch Partners Agency
Services, LLC, the Companies, and the Subsidiaries, as amended by the First
Amendment through the Tenth Amendment, which indebtedness shall be discharged
with the proceeds of the Loans.

 

“Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Foreign Subsidiary” means any Subsidiary of any Company organized under the
laws of a jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof.

 

“Formula Amount” has the meaning given such term in Section 2(a)(i).

 

53

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantor” means Net Value, Inc., a Delaware corporation, Stonepath
Operations, Inc., a Delaware corporation, CD Transfer Technology, LLC, a
Delaware limited liability company, Air Plus Limited de Puerto Rico, Inc., a
company organized under the laws of Puerto Rico, and any other Person who may
guarantee payment of performance of the whole or any part of the Obligations.

 

“Guarantor Security Agreements” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Guarantor in favor of Laurus.

 

“Guaranty” means all agreements to perform all or any portion of the Obligations
on behalf of the Companies.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities

 

54

--------------------------------------------------------------------------------


 

and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

 

“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located, but
does not include any capital stock of a Foreign Subsidiary.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” has the meaning given such term in Section 2(a)(i) and shall include all
other extensions of credit hereunder and under any Ancillary Agreement.

 

“Lockboxes” has the meaning given such term in Section 8(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, or
operations of any Company or any of its Subsidiaries (taken individually and as
a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or perform
the Obligations in accordance with the terms hereof or any Ancillary Agreement,
(c) the value of the Collateral, the Liens on the Collateral or the priority of

 

55

--------------------------------------------------------------------------------


 

any such Lien or (d) the practical realization of the benefits of Laurus’ rights
and remedies under this Agreement and the Ancillary Agreements.

 

“Minimum Borrowing Amount” means $10,000,000.

 

“Minimum Borrowing Notes” means that certain Secured Convertible Minimum
Borrowing Note dated as of the Closing Date made by the Companies in favor
Laurus evidencing the Minimum Borrowing Amount and each subsequent Secured
Convertible Minimum Borrowing Note made by the Companies in favor of Laurus
evidencing the Minimum Borrowing Amount, as each of the same may be amended,
supplemented, restated and/or otherwise modified from time to time.  For the
avoidance of doubt, no more than one Minimum Borrowing Note shall be outstanding
at any one time and the outstanding principal balance of any Minimum Borrowing
Note shall be reduced below the Minimum Borrowing Amount by means of conversion
of the Minimum Borrowing Note, the repayment from time to time of all or a
portion of the Loans evidenced by the Minimum Borrowing Note, and otherwise
pursuant to the express provisions of this Agreement and the Minimum Borrowing
Note.

 

“Next Unissued Serialized Note” has the meaning given such term in
Section 2(a)(i).

 

“NASD” has the meaning given such term in Section 13(b).

 

“Note Shares” has the meaning given such term in Section 12(a).

 

“Notes” means the Minimum Borrowing Note and the Revolving Note made by
Companies in favor of Laurus in connection with the transactions contemplated
hereby, as each of the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to
Laurus (or any corporation that directly or indirectly controls or is controlled
by or is under common control with Laurus) of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether existing by operation of law or
otherwise now existing or hereafter arising including any debt, liability or
obligation owing from any Company and/or each of its Subsidiaries to others
which Laurus may have obtained by assignment or otherwise and further including
all interest (including interest accruing at the then applicable rate provided
in this Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in this Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding), charges or any other payments each
Company and each of its Subsidiaries is required to make by law or otherwise
arising under or as a result of this Agreement, the Ancillary Agreements or
otherwise, together with all reasonable expenses and reasonable attorneys’ fees
chargeable to the Companies’ or any of their Subsidiaries’ accounts or incurred
by Laurus in connection therewith.

 

56

--------------------------------------------------------------------------------


 

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

 

“Permitted Liens” means (a) Liens of carriers, landlords, warehousemen,
artisans, bailees, mechanics and materialmen incurred in the ordinary course of
business securing sums not overdue; (b) Liens incurred in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, relating to employees,
securing sums (i) not overdue or (ii) being diligently contested in good faith
provided that adequate reserves with respect thereto are maintained on the books
of the Companies and their Subsidiaries, as applicable, in conformity with GAAP;
(c) Liens in favor of Laurus; (d) Liens for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP; and
which have no effect on the priority of Liens in favor of Laurus or the value of
the assets in which Laurus has a Lien; (e) Purchase Money Liens securing
Purchase Money Indebtedness to the extent permitted in this Agreement and
(f) Liens specified on Schedule 2 hereto.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
SmallCap Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.

 

57

--------------------------------------------------------------------------------


 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Registration Rights Agreements” means that certain Minimum Borrowing Note
Registration Rights Agreement dated as of the Closing Date by and between the
Parent and Laurus and each other registration rights agreement by and between
the Parent and Laurus, as each of the same may be amended, modified and
supplemented from time to time.

 

“Revolving Note” means that certain Secured Revolving Note dated as of the
Closing Date made by the Companies in favor of Laurus in the original principal
amount of $25,000,000, as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” has the meaning given such term in Section 12(u).

 

“Securities” means the Notes and the Warrants and the shares of Common Stock
which may be issued pursuant to conversion of such Notes in whole or in part or
exercise of such Warrants.

 

“Securities Act” has the meaning given such term in Section 12(r).

 

“Security Documents” means all security agreements (including, without
limitation, the Guarantor Security Agreements) and, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company,
any Guarantor or any of their respective Subsidiaries in favor of Laurus.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

 

58

--------------------------------------------------------------------------------


 

“Subordinated Debt” means indebtedness for borrowed money of any Company which
is governed by Subordinated Debt Documentation.

 

“Subordinated Debt Documentation” means all documents, instruments and
agreements evidencing indebtedness for borrowed money of any Company which has
been subordinated in right of payment to the Obligations in a manner
satisfactory to Laurus in its sole discretion.

 

“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.  The term
Subsidiary, when used in this Agreement (other than in the definitions of
Domestic Subsidiary and Foreign Subsidiary), shall not include any Foreign
Subsidiary.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

 

“Transferable Amount” has the meaning given such term in Section 2(a)(i).

 

“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

“Warrant Shares” has the meaning given such term in Section 12(a).

 

“Warrants” means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by the Parent in favor of Laurus and each other warrant made
by the Parent in favor Laurus, as each of the same may be amended, restated,
modified and/or supplemented from time to time.

 

59

--------------------------------------------------------------------------------


 

Exhibit A

 

Eligible Subsidiaries

 

Stonepath Logistics Domestic Services, Inc., a Delaware corporation

 

Stonepath Logistics International Services, Inc., a Delaware corporation

 

Stonepath Offshore Holdings, Inc., a Delaware corporation

 

M.G.R., Inc., a Minnesota corporation

 

Distribution Services, Inc., a Minnesota corporation

 

Stonepath Logistics Government Services, Inc., a Virginia corporation

 

United American Acquisitions and Management, Inc., a Michigan corporation

 

Stonepath Logistics International Services, Inc., a Washington corporation

 

Global Container Line, Inc., a Washington corporation

 

60

--------------------------------------------------------------------------------


 

Exhibit B

 

Borrowing Base Certificate

 

[To be inserted]

 

61

--------------------------------------------------------------------------------